LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement, is entered into as of March 21, 2013, among
Alpha Capital Anstalt (“Alpha”) and Brio Capital Master Fund, Ltd. (“Brio” and
together with Alpha each a “Lenders” collectively the “Lenders”), T3 Motion,
Inc. (“Borrower”), a Delaware corporation, and Collateral Agents, LLC (the
“Collateral Agent”).

 

RECITALS

 

A.         Borrower has requested Lenders to make loans to Borrower for business
purposes.

 

B.         Lenders are willing to make such loans to Borrower, on the terms and
conditions set forth in this Agreement, and Borrower agrees to make the payments
required by this Agreement and to comply with the other terms and conditions of
this Agreement.

 

AGREEMENT

 

For good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as set forth below.

 

1. Definitions and Construction.

 

1.1. Definitions. As used in this Agreement, the following terms shall have the
following

 

definitions:

 

“Account Debtor” means a person obligated on an Account, Chattel Paper, or
General Intangible.

 

“Accounts” means all currently existing and hereafter arising accounts as
defined in the Code, as such definition may be changed from time to time, and
shall include, but not be limited to a right to payment of a monetary obligation
for property sold or services rendered, and any and all credit insurance,
guaranties, or security therefor.

 

“Affiliate” means, when used with respect to any Person, any other Person which,
directly or indirectly, controls or is controlled by or is under common control
with such Person. For purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), with respect to any Person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Agreement” means this Loan and Security Agreement together with all addenda,
exhibits and schedules hereto, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated, or replaced.

 

“Allowable Amount” means the lesser of the Borrowing Base and the Maximum
Amount.

 

“A/R Borrowing Base” has the meaning set forth in the definition of Borrowing
Base.

 

1

 

  

“A/R Line of Credit” means the aggregate amount at any given time of Advances
calculated with respect to the face amount of the Accounts pursuant to the A/R
Borrowing Base, as the amount thereof shall change from time to time. (The A/R
Line of Credit is and shall be secured by all the Collateral.)

 

“Authenticate” has the meaning given in the Code, as such definition may be
amended from time to time, which means to sign, execute, or otherwise adopt a
symbol, or encrypt or similarly process a record in whole or in part, with the
present intention of the authenticating person to identify the person and adopt
or accept a record.

 

“Authorized Officer” means any officer or employee of Borrower as set forth in
that certain Signature Authorization of even date herewith, as it may be amended
from time to time.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended and any
successor statute.

 

“Borrower” has the meaning set forth in the preamble to this Agreement,
individually and collectively.

 

“Borrower’s Books” means all of Borrower’s books and records, including, without
limitation, ledgers, records indicating, summarizing, or evidencing Borrower’s
properties or assets (including, without limitation, the Collateral) or
liabilities, all information relating to Borrower’s business operations or
financial condition, and all computer programs, disc or tape files, printouts,
runs, or other computer prepared information, and the equipment containing such
information.

 

“Borrowing Base” means the sum of the following:

 

(a.) eighty percent (80 %) of the Net Face Amount of Prime Accounts, but in any
event not in an aggregate amount in excess of the Maximum Account Advance (the
“A/R Borrowing Base”); plus (b.) fifty percent (50%) of the Current Market Cost
of raw materials that constitute Eligible Inventory; plus sixty five percent
(65%) of the Current Market Cost of finished goods that constitute Eligible
Inventory, but in any event not in an aggregate amount in excess of the Maximum
Inventory Advance (the “Inventory Borrowing Base”).

 

“Business Day(s)” means any day that is not a Saturday, Sunday, or other day on
which New York State or national banks are authorized or required to be closed.

 

“CERCLA” has the meaning given in the definition of Environmental Laws.

 

“Chattel Paper” has the meaning given in the Code, as such definition may be
amended from time to time, which defines Chattel Paper as a record or records
that evidence both (a.) a monetary obligation; and (b.) a Security Interest in
(i.) specific goods; (ii.) a Security Interest in specific goods and Software
used in the goods; (iii.) a Security Interest in specific goods and license of
Software used in the goods; or (iv.) a lease of specific goods and license of
Software used in the goods.

 

“Chief Executive Office” means Borrower’s sole place of business (if it has only
one), chief executive office (if it has more than one place of business) or
residence (if an individual) which is located at 2990 Airway Avenue, Suite A,
Costa Mesa, California 92626.

 

“Closing Date” means the date of the initial advance hereunder.

 

2

 

  

“Code” or “UCC” means the New York Uniform Commercial Code, or any successor
statute in effect in the state of California, as amended and/or re-numbered from
time to time, which is also known as the UCC.

 

“Collateral” means all of the personal property and Trade Fixtures now owned or
hereafter acquired by Borrower whether now existing or hereafter arising and
wherever located, including without limitation: (a.) all Accounts; (b.) all
Chattel Paper including without limitation Electronic Chattel Paper; (c.) all
Inventory; (d.) all Equipment; (e.) all Trade Fixtures; (f.) all Fixtures; (g.)
all Instruments; (h.) all Financial Assets, including without limitation,
Investment Property; (i.) all Documents; (j.) all Deposit Accounts; (k.) all
Letter of Credit Rights; (l.) all General Intangibles including without
limitation copyrights, trademarks, and patents, Payment Intangibles, Software,
and all rights in and to domain names in whatever form, and all derivative URLs;
(m.) all Supporting Obligations; (n.) any Commercial Tort Claim listed on any
schedule provided herewith or hereafter; (o.) all returned or repossessed goods
arising from or relating to any Accounts or Chattel Paper; (p.) all certificates
of title and certificates of origin or manufacturers statements of origin
relating to any of the foregoing, now owned or hereafter acquired; (q.) all
property similar to any of the foregoing hereafter acquired by Borrower; (r.)
all ledger sheets, files, records, documents, instruments, and other books and
records (including without limitation related electronic data processing
Software) evidencing an interest in or relating to the above; (s.) all money,
cash or cash equivalents; and (t.) to the extent not otherwise included in the
foregoing, all proceeds, products, insurance claims, and other rights to payment
and all accessions to, replacements for, attachments to, substitutions for, and
rents and profits of, and noncash proceeds of, each of the foregoing.
Notwithstanding any contrary term of this Agreement, Collateral shall not
include any waste or other materials that have been or may be designated as
toxic or hazardous.

 

“Commercial Tort Claim” has the meaning given in the Code, as such definition
may be amended from time to time, which means a claim arising in tort with
respect to which the claimant is an organization or if the claimant is an
individual, the claim arose in (a.) the course of the claimant’s business or
profession; and (b.) does not include damages arising out of personal injury to
or death of an individual.

 

“Concentration Limit” means the maximum permitted percentage in the aggregate,
that one Account Debtor may constitute of Borrower’s total Accounts, as further
described in subsection (u) of the definition of Prime Accounts.

 

“Current Market Cost” means, as determined by Lenders in good faith, the lower
of (a.) cost of Inventory, computed on a first-in-first-out basis in accordance
with GAAP; or (b.) market value of Inventory.

 

“Daily Balance” means the principal amount of any Obligations owed at the end of
a given day, which shall be calculated for purposes of calculating interest that
no payment made by check or other means, including without limitation wire
transfer, ACH transfer, credit card payment or any other means shall be deemed
to be made until three (3) Business Days after receipt by Lenders of such
payments to allow for clearance thereof, as provided in Section 3.4 hereof;
provided however, that all payments when received shall be given provisional
credit for purposes of determining availability of Advances under the Agreement.

 

3

 

  

“Delinquent Accounts” means Accounts that remain uncollected for more than one
hundred twenty (120) days from the invoice date.

 

“Deposits” means the Good Faith Deposit and the Documentation Fee/Legal Deposit
as further described in Section 2.2.11 hereof and any other deposit that Lenders
may require on a case by case basis.

 

“Deposit Account(s)” has the meaning given in the Code, as such definition may
be amended from time to time, including without limitation, a demand, time,
savings, passbook, or similar account maintained with a bank or other depository
institution.

 

“Dilution Rate” means the percentage rate at which Borrower’s Prime Accounts are
subject to reduction due to credits, returns, and allowances.

 

“Documents” has the meaning given in the Code, as such definition may be amended
from time to time.

 

“Electronic Chattel Paper” has the meaning given in the Code, as such definition
may be amended from time to time, which defines Electronic Chattel Paper as
Chattel Paper evidenced by a record or records consisting of information stored
in an electronic medium.

 

“Eligible Inventory” means Inventory that meets all of the following criteria:

 

(a.) Inventory acceptable to Lenders, in its Sole Discretion, for lending
purposes;

 

(b.) Inventory held for sale or lease in the ordinary course of Borrower’s
business;

 

(c.) Inventory located at Borrower’s Chief Executive Office or Other Locations;
provided, however, that if any such location is owned by a party other than
Borrower, Lenders shall have obtained from the owner thereof an agreement
relative to Lenders’ rights with respect to such Inventory, in form and content
satisfactory to Lenders;

 

(d.) Inventory in which Lenders has a first priority, perfected Security
Interest under the laws of the United States of America or any state of the
United States of America;

 

(e.) Inventory not subject to a Security Interest, lien, or other encumbrance in
favor of any other Person, except for Permitted Liens;

 

(f.) Inventory of good and merchantable quality that is free from defect and
that is not slow moving, obsolete, returned, perishable, or manufactured under a
license agreement unless the licensor (if other than Borrower) has entered into
an agreement in form and content reasonably acceptable to Lenders;

 

(g.) Inventory owned and in the lawful possession of Borrower;

 

(h.) Inventory which does not consist of packaging and shipping materials; and

 

(i.) Inventory that does not consist of supplies used or consumed in Borrower’s
business or work-in process.

 

General criteria for Eligible Inventory may be established and revised from time
to time by Lenders in good faith. Any Inventory that is not Eligible Inventory
shall nevertheless be part of the Collateral.

 

4

 

  

“Environmental Laws” means all federal, state, local and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or other governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes into the environment,
including ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, petroleum or
petroleum products, chemicals, or industrial, toxic or hazardous substances or
wastes or the clean-up or other remediation thereof, including without
limitation 42 U.S.C. §9601 (14), of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act of 1986 set forth at 42 U.S.C. §9601 et seq.
(“SARA”), or the Resource Conservation and Recovery Act of 1976 set forth at 42
U.S.C. §9601 et seq. (“RCRA”) and all successor statutes and amendments thereto.

 

“EPA” means the United States Environmental Protection Agency.

 

“Equipment” means all of Borrower’s now owned and hereafter acquired equipment
as defined in the Code, as such definition may be amended from time to time, and
wherever located, and shall include, but not be limited to, all goods (other
than inventory, farm products, or consumer goods) including without limitation
machinery, computers and computer hardware and Software (whether owned or
licensed), vehicles, tools, furniture, Trade Fixtures, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.

 

“Exhibit” means that certain Exhibit A hereto.

 

“Financial Assets” has the meaning given in the Code, as such definitions may be
amended from time to time, which defines Financial Assets as any of the
following: (a.) a security; (b.) an obligation of a person or a share,
participation, or other interest in a person or in property or an enterprise of
a person, that is, or is of a type, dealt in or traded on financial markets or
that is recognized in any area in which it is issued or dealt in as a medium for
investment; and (c.) any property that is held by a securities intermediary for
another person in a securities account that has expressly agreed with the other
person that the property is to be treated as a financial asset.

 

“Fixtures” has the meaning given in the Code, as such definition may be amended
from time to time, which defines Fixtures as goods that have become so related
to particular real property that an interest in them arises under property law,
but shall not include Trade Fixtures.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and pronouncements of the Financial Accounting
Standards Board (or any successor authority) that are applicable as of the date
of determination.

 

5

 

  

“General Intangibles” means general intangibles as defined in the Code, as such
definition may be amended from time to time, (and shall include, but not be
limited to, registered and unregistered patents, trademarks, service marks,
copyrights, trade names, domain names and all derivative URL’s, applications for
the foregoing, trade secrets, goodwill, processes, drawings, blueprints,
customer lists, licenses, whether as licensor or licensee, choses in action and
other claims and existing and future leasehold interests in Equipment, Payment
Intangibles and Software), all whether arising under the laws of the United
States of America or any other country.

 

“Hazardous Substances” and “Hazardous Wastes” means all or any of the following:

 

(a.) substances that are defined or listed in, or otherwise classified pursuant
to, any applicable laws or regulations as “hazardous substances,” “hazardous
materials,” “hazardous wastes,” “toxic substances,” or any other formulation
intended to define, list, or classify substances by reason of deleterious
properties such as ignitability, corrosivity, reactivity, carcinogenicity,
reproductive toxicity, or “EP toxicity”;

 

(b.) oil, petroleum, or petroleum derived substances, natural gas, natural gas
liquids, synthetic gas drilling fluids, produced waters, and other wastes
associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources;

 

(c.) any flammable substances or explosives or any radioactive materials; and

 

(d.) asbestos in any form or electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty (50) parts per million.

 

“Indebtedness” means all of the following:

 

(a.) all indebtedness for borrowed money (whether by loan or the issuance and
sale of debt securities);

 

(b.) that portion of obligations with respect to capital leases that is properly
classified as a liability on a balance sheet in conformity with GAAP;

 

(c.) acceptances, bonds, indentures, notes payable, and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money;

 

(d.) any obligation owed for all or any part of the deferred purchase price of
property or services if the purchase price is due more than six (6) months from
the date the obligation is incurred or is evidenced by a note or similar written
instrument;

 

(e.) all indebtedness secured by any lien on any property or asset owned or held
by Borrower regardless of whether the indebtedness secured thereby shall have
been assumed by Borrower or is nonrecourse to the credit of Borrower;

 

(f.) contingent obligations to the extent such obligations are no longer
contingent but become absolute and remain unpaid;

 

(g.) all obligations, contingent or otherwise, relative to the face amount of
any letter of credit, letter of credit guaranties, bankers acceptances, interest
rate swaps, controlled disbursement accounts, or other financial products;

 

(h.) any unfunded obligation of Borrower or any of its subsidiaries to a
multiemployer plan required to be accrued by GAAP; and

 

(i.) obligations of Borrower guaranteeing or intended to guarantee (whether
guaranteed, endorsed, comade discounted, or sold with recourse to Borrower), any
indebtedness, lease, dividend, letter of credit, or other obligation of any
other Person.

 

6

 

  

“Insolvency Proceeding” means any case, proceeding, or matter commenced by or
against any Person under any provision of the Bankruptcy Code or under any other
bankruptcy or insolvency law, including, without limitation, assignments for the
benefit of creditors, formal or informal moratoria, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

 

“Instrument” has the meaning given in the Code, as such definition may be
amended from time to time, which defines an Instrument as a negotiable
instrument or any other writing that evidences a right to payment of a monetary
obligation, is not itself a security agreement or lease, and is of a type that
in the ordinary course of business is transferred by delivery with any necessary
endorsement or assignment. Instrument shall include but not be limited to
promissory notes.

 

“Inventory” means all present and future inventory, as defined in the Code, as
such definition may be amended from time to time, in which Borrower has any
interest and wherever located, and shall include but not be limited to, goods
held for sale or lease or to be furnished under a contract of service and all of
Borrower’s present and future raw materials, work in process, finished goods,
and packing and shipping materials, wherever located, and any documents of title
representing any of the above.

 

“Inventory Line of Credit” means the aggregate amount at any given time of
Advances calculated with respect to the value of Eligible Inventory pursuant to
the Inventory Borrowing Base, as the amount thereof may change from time to
time. (The Inventory Line of Credit is and shall be secured by all the
Collateral.)

 

“Investment Property” has the meaning given in the Code, as such definition may
be amended from time to time, which defines Investment Property as securities,
security accounts, commodity contracts, or commodity accounts.

 

“IRC” means the Internal Revenue Code of 1986, Title 26 of the United States
Code, as amended and/or re-numbered, including any successor statute, and the
regulations thereunder.

 

“Lenders Expenses” includes, without limitation, all of the following:

 

(a.) reasonable costs or expenses (including without limitation taxes,
photocopying, notarization, telecommunication, insurance premiums, and postage)
paid by Lenders in connection with Lenders’ transactions with Borrower;

 

(b.) reasonable costs and expenses required to be paid by Borrower under any of
the Loan Documents that are paid or advanced by Lenders in connection with
Lenders’ transactions with Borrower;

 

(c.) reasonable documentation, filing, recording, publication, appraisal
(including periodic Collateral appraisals) and search fees assessed, paid, or
incurred by Lenders in connection with Lenders’ transactions with Borrower;

 

(d.) reasonable costs and expenses incurred by Lenders in the disbursement of
funds to Borrower (by wire transfer or otherwise);

 

7

 

  

(e.) reasonable charges paid or incurred by Lenders in connection with Lenders’
transactions with Borrower, resulting from the dishonor of checks in connection
with Lenders’ transactions with Borrower; costs and expenses paid or incurred by
Lenders to correct any default or enforce any provision of the Loan Documents,
or in gaining possession of, maintaining, handling, preserving, storing,
shipping, selling, preparing for sale, or advertising to sell the Collateral or
any portion thereof, irrespective of whether a sale is consummated;

 

(f.) reasonable costs and expenses paid or incurred by Lenders in examining
Borrower’s Books;

 

(g.) a $10,000 fee payable to Lenders’ counsel Grushko & Mittman, P.C.; and

 

(h.) reasonable costs and expenses of third party claims or any other suit paid
or incurred by Lenders in enforcing or defending the Loan Documents and
adjusting or settling disputes and claims with Account Debtors with respect to
Borrower’s Accounts; and Lenders’ reasonable Attorneys’ Fees and expenses
(whether for legal services incurred by and expenses from outside counsel and/or
from in-house counsel and staff) incurred in advising, structuring, drafting,
reviewing, administering, amending, terminating, or enforcing this Agreement or
the other Loan Documents (including reasonable Attorneys’ Fees and expenses
incurred in such adjusted or settled disputes and claims, and in connection with
a “workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower
of the Obligations, irrespective of whether suit is brought). The Attorneys’
Fees incurred by Lenders in any Insolvency Proceeding shall include, without
limitation, those incurred in connection with debtor-in-possession financing,
motions for relief from automatic stay, and actions to determine
dischargeability, and defending, or concerning the Loan Documents.

 

“Letter of Credit Rights” has the meaning given in the Code, as such definition
may be amended from time to time, which defines Letter of Credit Rights as a
right to payment or performance under a letter of credit, whether or not
beneficiary has demanded or is at the time entitled to demand payment or
performance.

 

“Line of Credit” means the aggregate amount at any given time of Advances made
under the A/R Line of Credit, the Inventory Line of Credit or otherwise under
this Agreement as the amount thereof may change from time to time. (The Line of
Credit is and shall be secured by all of the Collateral.)

 

“Loan Documents” means collectively, this Agreement, and all notes, other
guarantees, security agreements, subordination agreements, and other agreements,
documents and instruments now or at any time hereafter executed and/or delivered
by Borrower in connection with this Agreement or otherwise, as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

 

“Material Adverse Change” means a material adverse change in any one or more of
the following:

 

(a.) Borrower’s, any subsidiary’s assets, operations, business, or financial
condition, or business;

 

(b.) Borrower’s ability to pay and perform the Obligations when due; (c.) any
property in which Lenders holds a Security Interest; (d.) the perfection or
priority of any such Security Interest; or (e.) Lenders’ rights and remedies
under any Loan Documents.

 

“Maximum Account Advance” means Seven Hundred Fifty Thousand and 00/100 Dollars
($750,000.00).

 

8

 

  

“Maximum Amount” means Seven Hundred Fifty Thousand and 00/100 Dollars
($750,000.00).

 

“Maximum Inventory Advance” means the lesser of seven hundred fifty thousand
Dollars ($750,000) or eighty percent (80%) of the aggregate Net Face Amount of
Prime Accounts.

 

“Net Face Amount” means, with respect to an Account, the gross face amount of
such Account less all trade discounts or other deductions to which the Account
Debtor is entitled.

 

“Obligations” means (a.) the due and punctual payment of all amounts due or to
become due under this Agreement; (b.) the performance of all obligations of
Borrower under the Loan Documents; and (c.) all present and future obligations
owing by Borrower to Lenders whether or not for the payment of money, whether or
not evidenced by any note or other instrument, whether direct or indirect,
absolute or contingent, due or to become due, joint or several, primary or
secondary, liquidated or unliquidated, secured or unsecured, original or renewed
or extended, whether arising before, during or after the commencement of any
bankruptcy case in which Borrower is a debtor, (each, an “Insolvency
Proceeding”), including but not limited to Lenders Expenses and any obligations
arising pursuant to letters of credit or acceptance transactions or any other
financial accommodations; and all principal, interest, fees, charges, Lenders
Expenses, reasonable Attorneys’ Fees, Audit Fees, and accountants’ fees
chargeable to Borrower or incurred by Lenders in connection with the Loan
Documents. Except to the extent otherwise provided, this Agreement does not
secure any obligation described above which is secured by a consensual lien on
real property.

 

“Other Locations” means that or those physical locations, other than Borrower’s
Chief Executive Office, including but not limited to additional business
offices, warehouses, other storage facilities, both public and non-public, or
the like, where Borrower operates its business and/or stores collateral, more
specifically set forth below, but excluding sales offices and locations where no
collateral is maintained.

 

“Overadvance” means the amount by which the principal balance of any sums
advanced plus any applicable reserves exceed the Allowable Amount.

 

“Payment Intangibles” means a General Intangible under which the Account
Debtor’s principal obligation is a monetary obligation.

 

“Permitted Indebtedness” means all of the following:

 

(a.) Indebtedness evidenced by this Agreement or the Loan Documents;

 

(b.) amounts owing under licenses in the ordinary course of Borrower’s business,
so long as the licensor has entered into an agreement in favor of Lenders in
form and content satisfactory to Lenders.

 

(c.) subordinated debt that is subject to a subordination agreement in favor of
Lenders in form and content reasonably satisfactory to Lenders;

 

(d.) Permitted Purchase Money Indebtedness for Acquisition of Fixed Assets;

 

(e.) the Indebtedness set forth in the latest financial statements of Borrower
submitted to Lenders on or prior to the Closing Date;

 

(f.) Indebtedness secured by Permitted Liens; and

 

9

 

  

(g.) refinancings, renewals, or extensions of the foregoing, provided: (i.) the
terms and conditions of such refinancings, renewals, or extensions do not
materially impair the prospects of repayment of the Obligations by Borrower;
(ii.) the net cash proceeds of such refinancings, renewals, or extensions do not
result in an increase in the aggregate principal amount of the Indebtedness so
refinanced, renewed, or extended; (iii.) such refinancings, renewals, or
extensions do not result in a shortening of the average weighted maturity of the
Indebtedness so refinanced, renewed, or extended; and (iv.) that to the extent
that the Indebtedness that is refinanced was subordinated in right of payment to
the Obligations, then the subordination terms and conditions of the refinancing
of the Indebtedness must be at least as favorable to Lenders as those applicable
to the refinanced Indebtedness;

 

“Permitted Liens” means all of the following:

 

(a.) liens for unpaid taxes of Borrower that are either (i.) not yet due and
payable; or (ii.) (1.) do not constitute an Event of Default hereunder; and (2.)
are the subject of a Permitted Protest;

 

(b.) liens and Security Interests granted against Equipment disclosed in writing
by Borrower to Lenders and consented to by Lenders in writing;

 

(c.) liens described in Addendum thereto, provided they are subject to such
subordination agreements as Lenders may require;

 

(d.) purchase money liens or the interests of lessor under capital leases to the
extent that such liens or interests secure Permitted Purchase Money Indebtedness
for Acquisition of Fixed Assets and so long as such lien attaches only to the
asset purchased or acquired and the proceeds thereof;

 

(e.) with respect to real property, easements, rights of way, reservations,
covenants, conditions, restrictions, zoning variances, and other similar
encumbrances that do not materially interfere with the use or value of the
property subject thereto;

 

(f.) obligations and duties as lessee under any operating lease existing on the
date of this Agreement; and obligations and duties as lessee under any lease
existing on the date of this Agreement;

 

(g.) any liens incurred in connection with the refinancing, renewal, or
modification of indebtedness secured by Permitted Liens, provided: (i.) the
terms and conditions of such refinancings, renewals, or extensions do not
materially impair the prospects of repayment of the Obligations by Borrower;
(ii.) the net cash proceeds of such refinancings, renewals, or extensions do not
result in an increase in the aggregate principal amount of the Indebtedness so
refinanced, renewed, or extended; (iii.) such refinancings, renewals, or
extensions do not result in a shortening of the average weighted maturity of the
Indebtedness so refinanced, renewed, or extended; and (iv.) that to the extent
that the Indebtedness that is refinanced was subordinated in right of payment to
the Obligations, then the subordination terms and conditions of the refinancing
of the Indebtedness must be at least as favorable to Lenders as those applicable
to the refinanced Indebtedness;

 

10

 

  

(h.) liens for unpaid taxes, assessments, or other governmental charges or
levies (i.) that are not yet delinquent; or (ii.) do not constitute an Event of
Default hereunder and are the subject of Permitted Protests;

 

(i.) judgment liens that do not constitute an Event of Default under this
Agreement;

 

(j.) liens on amounts deposited in connection with obtaining Workers’
Compensation Insurance or other unemployment insurance; and

 

(k.) liens on amounts deposited as security for surety or appeal bonds in
connection with obtaining such bonds in the ordinary course of business,
provided that such deposits have been made with Lenders’ prior written consent.

 

“Permitted Protest” shall mean a protest taken by Borrower in good faith with
respect to disputed taxes for which a bond has been posted by Borrower in the
amount of disputed taxes that have not been paid.

 

“Permitted Purchase Money Indebtedness for Acquisition of Fixed Assets” means,
as of any date of determination, Purchase Money Indebtedness for Acquisition of
Fixed Assets incurred after the date hereof in an aggregate principal amount
outstanding at any one time which shall not exceed Twenty-five thousand and
00/100 Dollars ($25,000.00) without Lenders’ prior written consent, which
consent shall not be unreasonably withheld.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, joint ventures, limited liability companies, limited
liability partnerships, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

 

“Premises” means all of the locations of Borrower consisting of its Chief
Executive Office, any and all other offices or locations and any and all Other
Locations.

 

“Prime Accounts” means those Accounts of Borrower that meet all of the following
criteria:

 

(a.) are acceptable to Lenders in the exercise of its Sole Discretion;

 

(b.) are creditworthy as determined by Lenders in its Sole Discretion based on
the facts and circumstances presented, including payment history, turn, PAYDEX
rating and other data;

 

(c.) have been validly assigned as Collateral to Lenders, giving Lenders a first
priority Security Interest therein and in all proceeds thereof;

 

(d.) (d.) as of the date of determining whether an Account is a “Prime Account”
or not, (i.) no invoice is more than sixty (60) days past due if such invoice
provides for payment terms of thirty (30) days or less; or (ii.) in any event,
no invoice remains uncollected for more than one hundred twenty (120) days from
the date of such invoice (the “120 Day Eligibility Period”), except, that with
respect to an invoice that has payment terms of 90 days (a “90 Day Term
Invoice”), such 90 Day Eligibility Period shall be extended to one hundred
twenty (120) days (the “120 Day Eligibility Period”), provided, however, that
the aggregate amount of all invoices with a 120 Day Eligibility Period shall not
exceed 33% of all Prime Accounts (but the portion not in excess of 33% may be
deemed Prime Accounts);

 

(e.) strictly comply with all Borrower’s warranties and representations to
Lenders;

 

11

 

  

(f.) have been created by absolute sales of Borrower’s merchandise or services;

 

(g.) are genuine, bona fide and collectible;

 

(h.) Borrower shall have good, unencumbered and absolute title to Collateral
free of all third party claims other than Permitted Liens;

 

(i.) are not subject to any dispute, right of offset, counterclaim, or right of
cancellation or return;

 

(j.) all property giving rise to such Accounts shall have been delivered from
Borrower’s Premises to, and unconditionally accepted by, each Account Debtor;

 

(k.) Borrower has performed all things required of Borrower by the terms of all
agreements or purchase orders giving rise to such Accounts;

 

(l.) are due and unconditionally payable on terms of thirty (30) days or less,
or on such other terms not exceeding sixty (60) days (if acceptable to Lenders
in its Sole Discretion) which are expressly set forth on the face of all
invoices, copies of which shall be delivered to Lenders;

 

(m.) are not Accounts with respect to which goods are placed on consignment,
guaranteed sale, or other terms by which the payment by the Account Debtor may
be conditional;

 

(n.) are not Accounts with respect to which the Account Debtor is an officer,
employee, partner, joint venturer or agent of Borrower;

 

(o.) are not Accounts with respect to which the Account Debtor is a resident of
a country other than the United States of America, except if a letter of credit
is issued for such an Account;

 

(p.) are not Accounts with respect to which the Account Debtor disputes
liability or makes any claim, or has any defense, crossclaim, counterclaim or
offset (each a “Contra” and collectively, “Contras”);

 

(q.) are not Accounts with respect to which any Insolvency Proceeding is filed
by or against the Account Debtor, or if an Account Debtor becomes insolvent,
fails or goes out of business;

 

(r.) are not Accounts with respect to which Borrower is or may become liable to
the Account Debtor for goods sold or services rendered by the Account Debtor to
Borrower;

 

(s.) are not Accounts which in the aggregate from one Account Debtor constitutes
twenty-five percent (25%) of total Accounts, but the portion not in excess of
the Concentration Limit may be deemed Prime Accounts; and

 

(t.) are not Accounts from an Account Debtor, whose Accounts that have aged 120
days or more from invoice date comprise more than twenty-five percent (25%) of
such Account Debtor’s total Accounts (the “Cross-Aging Limit”).

 

“Purchase Money Indebtedness for Acquisition of Fixed Assets” means debt (other
than the Indebtedness, but including capitalized lease obligations), incurred at
the time of, or within twenty (20) days after, the acquisition of any fixed
asset for the purpose of financing all or any part of the acquisition cost
thereof.

 

“RCRA” has the meaning given in the definition of Environmental Laws.

 

12

 

  

“Report of Assigned Accounts” means the form with which invoices are transmitted
to Lenders.

 

“Security Interest(s)” means any present or future lien, charge, mortgage,
pledge, assignment, or other encumbrance, or security interest in any asset,
whether created or arising voluntarily, involuntarily or by operation of law.

 

“Software” has the meaning given in the Code, which defines Software as a
computer program and any supporting information provided in connection with a
transaction relating to the program.

 

“Sole Discretion” means the exercise by Lenders of its reasonable (from the
perspective of a secured asset based Lenders) business judgment in light of all
of the facts and circumstances existing with respect to the issue then under
consideration by Lenders.

 

“Solvent” means that (a.) a Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business; and (b.) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature. In computing the amount of contingent liabilities at any time, it
is intended that such liabilities will be computed at the amount that, in light
of all the facts and circumstances existing at such time, represents the amount
that reasonably can be expected to become an actual or matured liability.

 

“Supporting Obligations” has the meaning given in the Code, as such definition
may be amended from time to time, which defines a Supporting Obligation as a
letter-of-credit right or secondary obligation that supports the payment or
performance of an Account, Chattel Paper, a Document, a General Intangible, an
Instrument, or a Financial Asset, including without limitation, Investment
Property.

 

“Total Borrowing Base” means the Net Face Amount of Borrower’s Prime Accounts
less unapplied credit memos multiplied by eighty percent (80%).

 

“Trade Fixtures” means equipment and furnishings that are used in Borrower’s
business or operations which become affixed to the Premises, but which can be
removed from the Premises without causing undue damage to such Premises.

 

“UCC” has the meaning given in the definition of Code.

 

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower on a consolidated basis
unless the context clearly requires otherwise.

 

1.3. Terms Not Defined. All other terms contained in this Agreement, to the
extent not specifically defined herein, shall have the meanings provided in the
Code.

 

13

 

  

1.4. Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Any section, subsection, clause,
schedule, and exhibit references are to this Agreement unless otherwise
specified. Any reference in this Agreement or in the Loan Documents to this
Agreement or any of the Loan Documents shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, and supplements, thereto and thereof, as applicable.

 

1.5. Authenticated Documents. Any reference herein to a “writing”, a “written
document”, or an executed document shall also mean an “Authenticated” writing or
document or “Authentication” unless Lenders shall otherwise require an original
writing.

 

1.6. Addenda; Schedules and Exhibits. All of the addenda, schedules, and
exhibits attached to this Agreement shall be deemed to be incorporated herein by
reference as though set forth in full herein.

 

2. Loan and Terms of Payment.

 

2.1. Revolving Advances Against Accounts and Inventory.

 

2.1.1. Advances Not to Exceed Borrowing Base. Subject to the terms and
conditions of this Agreement, from the Closing Date until the termination of
this Agreement, Lenders shall, from time to time, at the request of Borrower,
make advances (each, an “Advance” and collectively, the “Advances”) to Borrower
so long as no Overadvance exists before the requested Advance or would be
created by such Advance. Advances shall be payable from the lenders in the
following percentages: eighty percent (80%) from Alpha and twenty percent (20%)
from Brio.

 

2.1.2. Advances to be Drawn First Against A/R Borrowing Base; Inventory Advances
Due Upon Payment in Full of A/R Advances if no Intent to Have Further Advances
to be Made Against Accounts. Borrower shall draw all available funds under the
A/R Borrowing Base under the A/R Line of Credit prior to drawing any available
funds under the Inventory Borrowing Base under the Inventory Line of Credit. At
such time as amounts advanced against Accounts under the A/R Line of Credit
under this Agreement have been paid in full, with (a.) no further intention on
the part of Lenders to make further Advances against Accounts under the A/R Line
of Credit; and/or (b.) no further intention on the part of Borrower to obtain
any further Advances against Accounts under the A/R Line of Credit, amounts
advanced against Inventory under the Inventory Line of Credit under this
Agreement shall also be due, owing, and payable in full. Amounts borrowed
pursuant to this Section 2.1.2 may be repaid and, subject to the terms and
conditions of this Agreement, reborrowed at any time during the term of this
Agreement.

 

2.1.3. Reduction of Advance Rates; Reserves. Lenders may, in its Sole
Discretion, from time to time, reduce the Borrowing Base and/or institute
reserves against the Borrowing Base to the extent that Lenders determines in
good faith (among other things) that: (a.) the Dilution Rate with respect to the
Accounts for any period (based on the ratio of (i.) the aggregate amount of
reductions in Accounts other than as a result of payments in cash to (ii.) the
aggregate amount of total sales) has increased in any material respect or may be
reasonably anticipated to increase in any material respect above historical
levels; (b.) the general creditworthiness of (an) Account Debtor(s) has(have)
declined; (c.) the number of days of the turnover of the Inventory for any
period has increased in any material respect; (d.) the liquidation value of the
Eligible Inventory, or any category thereof, has decreased; (e.) cost or count
variances exist or are anticipated to exist with respect to Inventory; or (f.)
the nature and quality of the Inventory has deteriorated. In determining whether
to reduce the Borrowing Base and/or institute reserves against the Borrowing
Base, Lenders may consider events, conditions, contingencies, or risks that are
also considered in determining Prime Accounts or Eligible Inventory.

 

14

 

  

2.1.4. Authorization for Advances. Subject to the terms and conditions of this
Agreement, Lenders are authorized to make Advances (a.) upon telephonic,
facsimile or other instructions received from anyone purporting to be an
Authorized Officer of Borrower; or (b.) at the Sole Discretion of Lenders, and
notwithstanding any other provision in this Agreement, if necessary to meet any
Obligations, including but not limited to any interest not paid when due.
Notwithstanding anything to the contrary contained herein, Lenders shall not be
obligated to make an Advance if, before the Advance is made, an Overadvance
exists or as a result of making an Advance, an Overadvance would be created.
Borrower may make one weekly request for an Advance (except for emergencies).
Weekly requests for Advances shall be accompanied by Request for Advance in the
form shown in Exhibit A which states Borrower’s Total Borrowing Base at the time
of the request.

 

2.1.5. Establish Deposit Account; Provide Pledge Agreement and Control
Agreement. Borrower agrees to establish and maintain a single designated Deposit
Account for the purpose of receiving the proceeds of the Advances requested by
Borrower and made by Lenders hereunder. Unless otherwise agreed by Lenders and
Borrower, any Advance requested by Borrower and made by Lenders hereunder shall
be made to such designated Deposit Account. Borrower agrees to provide Lenders
with (a.) a pledge agreement; and (b.) a control agreement in form and substance
reasonably acceptable to Lenders, signed by the bank or financial institution at
which the Deposit Account is located. If Borrower’s bank or financial
institution refuses to or does not cooperate in executing such control
agreement, Borrower shall move its account to a financial institution willing to
execute a control agreement in form and substance reasonably satisfactory to
Lenders.

 

2.2. Interest: Rates, Payments, Fees, and Calculations.

 

2.2.1. Interest Rates.

 

2.2.1.1. On Advances Against Accounts. All Advances against Accounts under the
A/R Line of Credit hereunder shall bear interest, on the Daily Balance, at a per
annum rate of seven point two five percent (7.25%).

 

2.2.1.2. On Advances Against Inventory. All Advances against Inventory under the
Inventory Line of Credit hereunder shall bear interest, on the Daily Balance, at
a per annum rate of seven point two five percent (7.25%).

 

2.2.2. Intentionally left blank

 

2.2.3. Monthly Interest Payment; Minimum Payment. Borrower shall pay Interest on
the Line of Credit, together with the Administrative Fee payable under this
Agreement, on a monthly basis. Interest on the Line of Credit shall not be less
than One thousand five hundred and 00/100 Dollars ($1,500.00) (the “Minimum
Monthly Interest Payment”) provided that in no event shall the payment be in
excess of the maximum amount of interest allowed by law. Within seven (7) days
of the end of each month, Borrower shall submit a report to Lender stating
interest, calculated on a weekly basis, incurred throughout the previous month,
along with a payment for such Interest or the Minimum Monthly Interest Payment,
whichever is greater.

 

15

 

  

2.2.4. Default Rate. All Obligations shall bear interest, from and after the
occurrence and during the continuance of an Event of Default, at a rate equal to
fifteen percent (15.00%) per annum in excess of the applicable interest rate as
set forth in Section 2.2.1 (the “Default Rate”). Lenders’ failure to assess
interest at the Default Rate as provided hereunder shall not be deemed a waiver
by Lenders of its right to charge such Default Rate at any time after default.
Lenders reserve the right to, and Borrower hereby acknowledges that Lenders may,
recalculate interest at the Default Rate.

 

2.2.5. Interest Payments. Subject to Section 2.2.4, interest on the Obligations
shall be payable monthly, in arrears, shall be computed at the applicable
interest rate as set forth in Section 2.2.1, and shall be due on the seventh day
of each month following the accrual thereof. Interest shall be payable
commencing on the seventh (7th) calendar day of the month following the Closing
Date. Any interest not paid when due shall be compounded by becoming a part of
the Obligations, and such interest shall thereafter accrue interest at the rate
then applicable hereunder.

 

2.2.6. Calculation of Interest. All interest and fees charged hereunder shall be
computed on the basis of a three hundred sixty (360) day year for the actual
number of days elapsed. Notwithstanding anything to the contrary contained
herein, any interest rate calculated hereunder shall be rounded up to the
closest one-quarter of one percent (1/4 of 1.00%), with no adjustments made for
rate changes of less than one-quarter of one percent (1/4 of 1.00%). Lenders
shall, for the purpose of the computation of interest due hereunder, add the
Clearance Days to any payments by check or other means, including without
limitation wire transfer, ACH transfer, credit card payment or any other means,
which is acknowledged by the parties to constitute an integral aspect of the
pricing of Lenders’ facility to Borrower, and shall apply irrespective of the
characterization of whether receipts are owned by Borrower or Lenders. Should
any check not be honored when presented for payment, then Borrower shall be
deemed not to have made such payment, and interest shall be recalculated
accordingly.

 

2.2.7. Principal Payments. Upon the Termination of this agreement, as scheduled
or accelerated, the entire principal shall be due.

 

2.2.8. Loan Fee. At the time of initial funding hereunder and annually (every
twelve (12) months) thereafter while any Obligations remain outstanding to
Lenders, Borrower agrees to pay Lenders a loan fee equal to one percent (1.00%)
of the Maximum Amount (the “Loan Fee”).

 

2.2.9. Left intentionally blank.

 

2.2.10. Collateral Agent Fee. The Collateral Agent shall be paid an initial fee
of $5,000 upon the execution of this Agreement plus, while any Obligations
remain outstanding to Lenders, on or before the first (1st) day of each month,
Borrower agrees to pay the Collateral Agent an administrative fee equal to half
a percentage point (0.5%) per month of the Daily Balance during the preceding
month or the sum of two thousand five hundred dollars ($2,500.00), whichever is
less (the “Collateral Agent Fee”).

 

16

 

  

2.2.11. Deposits for Lenders Expenses. Borrower shall pay to Lenders the Lenders
Expenses incurred by Lenders in connection with the negotiation and preparation
of this Agreement and the Loan Documents. In connection therewith, the following
applies with respect to Deposits for such Lenders Expenses:

 

2.2.11.1. Left intentionally blank.

 

2.2.11.2. Left intentionally blank.

 

2.2.12. Audit Fees. Borrower shall pay to Lenders on demand periodic audit fees
of One thousand and 00/100 Dollars ($1,000.00) per day, plus actual out of
pocket costs related to each audit (the “Audit Fee”).

 

2.2.13. Inventory Appraisal and Monitoring Fees. While any (a.) funds are
available to Borrower under the Inventory Borrowing Base; or (b.) funds that
have been advanced under the Maximum Inventory Amount are owing and payable to
Lenders, Borrower shall pay to Lenders on demand any fees incurred in connection
with periodic inventory appraisal and monitoring fees (collectively, the
“Inventory Appraisal Fee”).

 

3. Payment of Advances.

 

3.1. Delivery to Lenders of All Payments. Borrower shall remit to Lenders all
payments received by Borrower on all Accounts, including, without limitation,
all payments on Accounts, Deposits, and proceeds of cash sales, irrespective of
whether Borrower has obtained or seeks to obtain an Advance against any Account
or any Inventory.

 

3.2. Required Payments on Past Due Accounts or Overadvance. On demand, Borrower
shall pay to Lenders (a.) the Net Face Amount of all Delinquent Accounts; or
(b.) the Net Face Amount of Accounts more than sixty (60) days past due.
Notwithstanding the foregoing, in the alternative, rather than complying with
(a.) or (b.) above, if (i.) Lenders so agrees in its Sole Discretion; and (ii.)
Borrower provides additional Prime Accounts reasonably acceptable to Lenders, in
lieu of payment of such past due Accounts to Lenders, Borrower may, in the
alternative, submit additional invoices that constitute Prime Accounts to
eliminate any Overadvance. Except as set forth in the prior sentence of this
Section 3.2, Borrower shall pay the entire unpaid balance of the Obligations
immediately upon (1.) the occurrence of an Event of Default and acceleration of
the Obligations by Lenders pursuant to Section 12.1.1; or (2.) in the case of
termination, as set forth in Section 6.1, whether by notice, lapse of time or
otherwise, whichever occurs first.

 

3.3. Application of Payments. Payments received shall be applied as follows:
(a.) first against any Loan Fees and Lenders Expenses, if any; (b.) against
interest; and (c.) then against principal. To the extent Borrower uses Advances
under this Agreement to purchase any Collateral, Borrower’s repayment of the
Advances shall apply on a “first-in-first-out” basis so that the portion of the
Advances used to purchase a particular item of Collateral shall be paid in the
chronological order in which Borrower purchased the Collateral.

 

3.4. Clearance Days. Payments made by check or any other means, including wire
transfer, ACH transfer, or credit card receipts, shall be deemed to be made
three (3) Business Days after receipt by Lenders and shall be subject to
clearance of funds (the “Clearance Days”).

 

17

 

  

3.5. Overadvances. Subject to the provisions of Section 3.2, in the event of an
Overadvance, if Lenders continues in its Sole Discretion to provide Advances
hereunder, such event shall not limit, waive or otherwise affect any rights of
Lenders in that circumstance or on any future occasions and Borrower shall, upon
demand by Lenders, which may be made at any time or from time to time,
immediately repay to Lenders the entire amount of the Overadvance. Should the
Line of Credit at any time exceed the Total Borrowing Base, Borrower shall have
seven (7) days pay any such excess amount.

 

3.6. Payment of Obligations. Notwithstanding anything to the contrary contained
in this Agreement, no payment received by Lenders shall constitute payment
thereof unless and until final payment thereof has been received.

 

3.7. Statements of Obligations. Upon request from the Borrower, Lenders will
provide Borrower with a statement regarding its Obligations, including
principal, interest, fees and an itemization of all charges and expenses
constituting Lenders Expenses owing, and such information shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrower and Lenders unless, within thirty (30) days following any such
information first becoming available to Borrower, Borrower shall have delivered
to Lenders by registered or certified mail at its address specified herein,
written objection thereto describing the error or errors contained in such
applicable information.

 

3.8. Notification of Accounts. Lenders and Borrower have agreed to the terms set
forth below with respect to notification of Accounts.

 

3.8.1. Right of Lenders to Notify Account Debtors. Lenders may, at any time,
(a.) after the occurrence and during the continuance of an Event of Default; or
(b.) as necessary in Lenders’ Sole Discretion in light of the facts and
circumstances, to prevent prejudice to Lenders irrespective of whether an Event
of Default has occurred or is continuing, without notice to or the assent of
Borrower: (i.) notify any Account Debtor that the underlying Account has been
assigned for collateral purposes to Lenders by Borrower and that payment thereof
is to be made to the order of and directly and solely to Lenders; and (ii.)
send, or cause to be sent by its designee, written or telephonic requests (which
may identify the sender by a pseudonym) for verification of any Account directly
to the appropriate Account Debtor or any bailee with respect thereto. At
Lenders’ request, all invoices and statements sent to any Account Debtor or any
bailee shall state that the relevant Account has been for collateral purposes
assigned to Lenders and that any payments in respect thereof are payable
directly and solely to Lenders.

 

3.8.2. Collateral Control. At Lenders’ option:

 

3.8.2.1. Collateral Control Account(s). Borrower shall direct, at Borrower
expense and in the manner requested by Lenders from time to time, that
remittances and other collections and proceeds of Accounts and other Collateral
be sent directly by Account Debtor to the bank account (the “Blocked Account”)
designated in the Blocked Account Control Agreement attached hereto as Exhibit B
(the “Blocked Account Control Agreement”); (ii) sent directly by Account
Debtor(s) and other third parties to a the Control Account (the “Blocked
Account”); or (iii) if Debtor receives a check the check will be immedietly
deposited in the Blocked Account. (Hereinafter, the Blocked Account is referred
to as the “Collateral Control Account(s)”.) Borrower hereby grants to Lenders a
Security Interest in the Collateral Control Account(s), over which Borrower
shall have no control and into remittances and other collections and proceeds of
Accounts and other Collateral shall be deposited immediately upon their receipt.

 

18

 

  

3.8.2.2. Remittance Reporting. With respect to any Blocked Account, Borrower (at
its expense) shall cause the provider of such account to deliver duplicate
copies to Lenders on each Business Day (or Lenders shall be provided with
on-line access and a password so that it can directly obtain copies) of (i)
checks received in such account, (ii) envelopes, remittance papers, and other
detail which might be included in the envelope with remittances, and (iii) an
account batch listing (or similar reporting) which details the sequence number,
dollar amount of checks, deposit total and account number credited for each
deposit (all of the foregoing, the “Remittance Reporting”). In the event that
the provider of such account will not deliver duplicate copies to Lenders (or
provide on-line access to Lenders), Borrower agrees to deliver to Lenders copies
of the Remittance Reporting on each Business Day. Borrower acknowledges and
agrees that notwithstanding anything to the contrary contained in this
Agreement, remittances and other collections and proceeds of Accounts and other
Collateral made to such account shall not be deemed received by Lenders (and the
Obligations shall not be credited nor shall Clearance Days commence) until
Lenders has received the Remittance Reporting.

 

3.8.2.3. Collection Privilege. Borrower may be provided with the revocable
privilege to collect (at Borrower’s expense) directly from Account Debtors and
other third parties, remittances and other collection and proceeds of Account
and other Collateral, subject to the express conditions set forth in Section
3.8.6, with all such remittances and other collections and proceeds being
received by Borrower in trust for Lenders and to be immediately delivered to
Lenders (in their original form as received) in the following manner as Lenders
shall so direct: (a) by overnight mail, (b) by deposit to the Blocked Account,
or (c) in the case of electronic payment, by remittance to Lenders’ Account (the
foregoing, the “Collection Privilege”). Such Collection Privilege is subject to
revocation by Lenders at any time without cause and shall be automatically
revoked upon the occurrence of an Event of Default. Lenders may undertake any
and all of those actions delineated in Section 3.8.10 to process such
remittances and other collections and proceeds delivered by Borrower to Lenders.
All such remittances and other collections and proceeds received by Lenders
shall be applied against the Obligations pursuant to the terms of this
Agreement.

 

3.8.3. Lenders’ Account. All payments remitted to Lenders in kind (pursuant to
Section 3.8.2.3 or through a Collateral Control Account(s), shall be credited to
a deposit account owned of Lenders, into which remittances from Account
Debtor(s) or other obligors of other borrowers of Lenders may be credited (the
“Lenders’ Account”).

 

3.8.4. Procedure Regarding Mail Delivered to the Post Office Box. All mail
delivered to the Post Office Box shall be opened by Lenders, checks contained
therein shall be endorsed by Lenders, and all such items shall be deposited by
Lenders into the Lenders’ Account.

 

3.8.5. Electronic Transfers. Borrower shall direct all Account Debtors on
Accounts that make payments by electronic transfer of funds to remit such funds
directly to the Blocked Account, or as Lenders shall so direct.

 

19

 

  

3.8.6. Monies Held in Trust. In furtherance of the Collection Privilege,
Borrower and all of its affiliates, subsidiaries, shareholders, directors,
employees, or agents, acting as trustee for Lenders, shall (i) hold in trust for
Lenders, as property of Lenders, any remittances and other collections and
proceeds of Account and other Collateral which come into Borrower’s possession
or control, and (ii) immediately upon receipt thereof, and in their original
form as received, remit same, in kind, to Lenders in the manner set forth in
Section 3.8.2.3, as Lenders shall so direct. In the event the Collection
Privilege is inapplicable, but Borrower or related parties nonetheless receive
such remittances despite a contrary agreement with Lenders, all of the foregoing
terms and conditions shall apply and Borrower shall remit same, in kind, to
Lenders, as Lenders shall so direct, either by overnight delivery, deposit to
the Blocked Account or in the case of electronic payment, by remittance to
Lenders’ Account. In no event shall such remittances be commingled with
Borrower’s own funds. Borrower shall continue to remit such remittances to
Lenders until such time as Borrower’s Obligations (other than contingent
obligations) have been paid in full.

 

3.8.7. Authorization. Notwithstanding any other provision of this Agreement,
Borrower hereby irrevocably authorizes Lenders to transfer into the Lenders’
Account any funds in payment of or relating to the Accounts that have been
deposited into other deposit accounts with Lenders or that Lenders has otherwise
received.

 

3.8.8. Lenders’ Right to Items in Lenders’ Account. Lenders shall have a
continuing security interest in all of the items contained from time to time in
the Lenders’ Account and the proceeds thereof. 3.8.9. Lenders Has Sole Control
Over Lenders’ Account. Neither Borrower, nor any Person or entity claiming
through Borrower shall have any right in or control over the use of, or any
right to withdraw any amount from the Lenders’ Account that shall be under
Lenders’ sole control. Unless (a.) the instruments so deposited in the Lenders’
Account are dishonored; or (b.) Lenders shall in Lenders’ Sole Discretion have
remitted the amount thereof to Borrower, Lenders shall credit the amount thereof
against Borrower’s Obligations (other than contingent obligations) to Lenders.

 

3.8.10. Lenders Authorization.

 

3.8.10.1. Borrower hereby irrevocably authorizes Lenders and any designee of
Lenders, at Borrower’s sole expense, to exercise at any time in Lenders’ or such
designee’s Sole Discretion all or any of the following powers as attorney in
fact of Borrower until all of the Obligations (other than contingent
obligations) have been paid in full:

 

3.8.10.1.1. in the ordinary course of business as a Lenders, receive, take,
endorse, assign, deliver, accept and deposit, in the name of Lenders or
Borrower, any and all cash, checks, commercial paper, drafts, remittances and
other instruments and documents relating to the Collateral or the proceeds
thereof (whether checks or other forms of payment are (a.) in the name of
Borrower; (b.) any other name under which it now does business or does business
in the future; or (c.) in the names of its products now or in the future, and
Borrower additionally agrees not to make any protest of any kind against Lenders
for negotiating such checks or other items described herein);

 

3.8.10.1.2. after the occurrence and during the continuance of an Event of
Default, take or bring, in the name of Lenders or Borrower, all steps, actions,
suits or proceedings deemed by Lenders necessary or desirable to effect
collection of or other realization upon the Accounts and other Collateral;

 

3.8.10.1.3. after the occurrence and during the continuance of an Event of
Default, extend the time of payment of, compromise or settle for cash, credit,
return of merchandise, and upon any terms or conditions, any and all Accounts or
other Collateral which includes a monetary obligation and discharge or release
any Account Debtor or other obligor (including filing of any public record
releasing any lien granted to Borrower by such Account Debtor), without
affecting any of the Obligations;

 

20

 

  

3.8.10.1.4. execute in the name of Borrower and file against Borrower in favor
of Lenders financing statements or amendments with respect to the Collateral;

 

3.8.10.1.5. pay any sums necessary to discharge any lien or encumbrance that is
senior to Lenders’ Security Interest in the Collateral other than Permitted
Liens, which sums shall be included as Obligations hereunder;

 

3.8.10.1.6. at any time, irrespective of whether an Event of Default has
occurred, without notice to or the assent of Borrower, notify any Account Debtor
obligated with respect to any Account, that the underlying Account has been
assigned for collateral purposes to Lenders by Borrower and that payment thereof
is to be made to the order of and directly and solely to Lenders;

 

3.8.10.1.7. after the occurrence and during the continuance of an Event of
Default, change the address for delivery of mail to Borrower and to receive and
open mail addressed to Borrower;

 

3.8.10.1.8. send requests for verification of Accounts;

 

3.8.10.1.9. after the occurrence and during the continuance of an Event of
Default, to make, settle, and adjust all claims under Borrower’s policies of
insurance and make all determinations and decisions with respect to such
policies of insurance;

 

3.8.10.1.10. after the occurrence and during the continuance of an Event of
Default, to settle and adjust disputes and claims respecting the Accounts
directly with Account Debtors, for amounts and upon terms which Lenders
determines to be reasonable;

 

3.8.10.1.11. after the occurrence and during the continuance of an Event of
Default and as Lenders may reasonably determine to be necessary without the
occurrence of an Event of Default if Lenders has requested and Borrower has
refused, Lenders may cause to be executed and delivered any documents and
releases which Lenders reasonably determines to be necessary in order to protect
its interest as Lenders; and

 

3.8.10.1.12. after the occurrence and during the continuance of an Event of
Default, qualify Borrower to do business in any state if Borrower shall fail to
do so following request by Lenders.

 

3.8.10.2. After the occurrence and during the continuance of an Event of
Default, Borrower authorizes Lenders to accept, indorse and deposit on behalf of
Borrower any checks tendered by an Account Debtor “in full payment” of its
obligation to Borrower. Borrower shall not assert against Lenders any claim
arising therefrom, irrespective of whether such action by Lenders affects an
accord and satisfaction of Borrower’s claims, under §3-311 of the Code, as such
section may be amended and/or re-numbered from time to time or otherwise.

 

21

 

  

3.8.10.3. RELEASE. BORROWER HEREBY RELEASES AND EXCULPATES LENDERS, COLLATERAL
AGENT AND ALL OF LENDER’S AND COLLATERAL AGENT’S OFFICERS, EMPLOYEES, AGENTS,
DESIGNEES, ATTORNEYS, ACCOUNTANTS, AND OTHER REPRESENTATIVES FROM AND AGAINST
ANY AND ALL LIABILITY ARISING FROM ANY ACTS UNDER THIS AGREEMENT OR RELATED TO
THIS AGREEMENT IN ANY MANNER OR IN FURTHERANCE THEREOF, WHETHER OF OMISSION OR
COMMISSION, AND WHETHER BASED UPONANY ERROR OF JUDGMENT OR MISTAKE OF LAW OR
FACT AND WHETHER BASED UPON ANY LEGAL THEORY, INCLUDING WITHOUT LIMITATION,
BREACH OF CONTRACT, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW
OR STATUTORY CLAIMS, EXCEPT FOR LIABILITY DIRECTLY CAUSED BY LENDERS’ GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. IN NO EVENT SHALL LENDERS HAVE ANY LIABILITY
TO BORROWER FOR LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.

 

3.8.10.4. Further Credit Reports. Borrower acknowledges and agrees that Lenders
may from time to time at its Sole Discretion run such further credit reports and
other reports as it may deem necessary to continue to keep itself apprised
regarding the continued financial condition of Borrower during the term of this
Agreement and hereby authorizes Lenders to run such credit and other reports
from time to time as Lenders deems appropriate.

 

4. Audits. Lenders shall have the right to conduct audits of Borrower’s
Accounts, Inventory, and Borrower’s Books on a Periodic basis during the term of
this Agreement, which audit shall be conducted during reasonable business hours
absent the occurrence and continuance of an Event of Default. Lenders agrees to
give Borrower reasonable advance notice of such audit provided that no Event of
Default shall have occurred or reasonably be suspected by Lenders to have
occurred and is continuing. In the event of an actual or potential Event of
Default, no advance notice of any audit shall be required. The cost of each
audit shall be paid by Borrower, which cost per audit shall not exceed the Audit
Fee or the Inventory Appraisal Fee set forth in Sections 2.2.12 and 2.2.13,
respectively. Borrower shall pay the cost of such Audit Fee or Inventory
Appraisal Fee within five (5) Business Days of receipt of an invoice therefor
and if such Audit Fee or Inventory Appraisal Fee is not paid by such date,
Lenders may charge such Audit Fee and Inventory Appraisal Fee against the
Obligations at such time or if not charged at such time, upon termination. In
addition, upon the occurrence and during the continuance of an Event of Default,
Lenders may conduct such additional audits as it deems appropriate, also at
Borrower’s cost, but not subject to any limitation contained in Sections 2.2.12
and 2.2.13.

 

4.1. Delivery of Collateral. At such times as Lenders may request and in the
manner specified by Lenders, Borrower shall deliver to Lenders or Lenders’
representative original invoices, agreements, proofs of rendition of services
and delivery of goods and other documents evidencing or relating to the
transactions which gave rise to any of the Collateral, together with customer
statements, schedules describing the proceeds or statements of account and
confirmatory collateral assignments to Lenders of the proceeds in form and
substance satisfactory to Lenders and duly executed by Borrower. Without
limiting the provisions of any other section of this Agreement, Borrower will
promptly notify Lenders, in writing, of Borrower’s granting of credits,
discounts, allowances, deductions, return authorizations or the like with
respect to any proceeds. In no event shall any such schedule or confirmatory
collateral assignment (or the absence thereof or omission of any proceeds
therefrom) limit or in any way be construed as a waiver, limitation, or
modification of the liens or rights of Lenders or the warranties,
representations, and covenants of Borrower under this Agreement. In addition, in
the event that any Collateral, including without limitation proceeds, is
evidenced by or consists of Chattel Paper, Documents, Instruments, or Financial
Assets, including without limitation, Investment Property, Borrower shall,
immediately upon written request therefor from Lenders, endorse and assign such
Chattel Paper, Documents, Instruments, or Financial Assets, including without
limitation, Investment Property over to Lenders and deliver actual physical
possession of such Chattel Paper, Documents, Instruments, or Financial Assets,
including without limitation, Investment Property to Lenders with, if
applicable, stock powers in blank executed by Borrower.

 

22

 

  

5. Conditions Precedent to Advances.

 

5.1. Conditions Precedent to Initial Advance. Any agreement of Lenders to make
the initial Advance is subject to the fulfillment on or before the Closing Date,
to the satisfaction of Lenders and its counsel (unless waived by Lenders in
writing in its Sole Discretion), of each of the conditions set forth below.

 

5.1.1. Lien in First Position. Lenders shall be satisfied that its lien against
the Collateral is a first priority perfected Security Interest, subject only to
Permitted Liens.

 

5.1.2. UCC Search. Lenders shall have received searches with results reflecting
the filing of its financing statements and fixture filings.

 

5.1.3. Loan Documents Contemplated Hereby. Lenders shall have received all of
the Loan Documents, duly executed, and each such document shall be in full force
and effect.

 

5.1.4. Authorization. Lenders shall have received such certificates of
authorization, corporate resolution, unanimous written consent, or other writing
as Lenders deems appropriate under the circumstances, duly executed by the
secretary, general partner, managing member, or other appropriate representative
of Borrower, authorizing the execution and delivery of this Agreement and the
other Loan Documents to which Borrower is a party and authorizing one or more
specific officers, general partners, managing members, or other persons to
execute and deliver same to Lenders.

 

5.1.5. Bylaws, etc. Lenders shall have received copies of Borrower’s By-laws and
Articles, Certificate of Incorporation, Articles of Organization, Partnership
Agreement, Trust Agreement, or Operating Agreement, all duly certified as
appropriate, as amended, modified, or supplemented to the Closing Date, all of
which shall accurately reflect the current status of Borrower and Borrower’s
officers, directors, and any other requested information.

 

5.1.6. Certificate from State of Delaware. Lenders shall have received a
certificate of status, corporate or otherwise, with respect to Borrower dated as
of a date acceptable to Lenders, by the Secretary of State of Delaware, which
certificate shall indicate that Borrower is in good standing in such state.

 

5.1.7. Certificates from States Other than Delaware. Lenders shall have received
certificates of status, corporate or otherwise, with respect to Borrower dated
as of a date acceptable to Lenders, issued by the Secretary of State of the
states in which its failure to be duly qualified or licensed would have a
Material Adverse Change in the financial condition or properties and assets of
Borrower, and shall indicate that Borrower is in good standing.

 

5.1.8. Insurance Policies and Endorsements. Lenders shall have received
certified copies of the policies of insurance, together with the endorsements
thereto, as further described in Section 9.12 hereof, as are required hereby,
the form and substance of which shall be satisfactory to Lenders and its
counsel.

 

23

 

  

5.1.9. Certificates of Title. Lenders shall have received duly executed
certificates of title with respect to that portion of the Collateral that is
subject to certificates of title, if any.

 

5.1.10. Evidence of Payment of Taxes. Lenders shall have received satisfactory
evidence that all tax returns required to be filed by Borrower have been timely
filed and all taxes upon Borrower or its properties, assets, income, and
franchises (including real property taxes and payroll taxes) have been paid
prior to delinquency, except such taxes that are the subject of a Permitted
Protest.

 

5.1.11. Subordination Agreements. Lenders shall have received subordination
agreements in form and content reasonably satisfactory to Lenders from all
parties that Lenders shall require.

 

5.1.12. Payment of All Fees and Lenders Expenses. All fees and Lenders Expenses
required to be paid in connection with this Agreement shall have been paid.

 

5.1.13. Bailment Agreements; Waiver and Consents by Real Property Owner(s);
Sales of Premises; Changes in Premises/Other Locations. Borrower shall execute
and deliver, or cause to be executed and delivered to Lenders such commercially
reasonable agreements, documents, and instruments in form and substance
reasonably acceptable to Lenders, as Lenders may deem reasonably necessary or
desirable to protect its interests in the Collateral at the Premises/Other
Locations, including without limitation, UCC-1 Financing Statements, Waivers and
Consents by Real Property Owner(s), and/or bailment agreements. In the event
that Borrower becomes aware of the pending or potential sale of the Premises,
Borrower shall give Lenders not less than thirty (30) days’ notice of the sale
or potential sale of the Premises by the owner thereof, whether the Premises are
owned or leased by Borrower, so that Lenders may obtain an executed Waiver and
Consent from the new owner prior to title to the Premises having been
transferred to the new owner of the Premises. The Inventory and Equipment shall
not, at any time now or hereafter, be stored with a bailee, warehouseman, or
similar party without Lenders’ prior written consent. Additionally, Borrower
shall not open any new locations, whether a new Chief Executive Office or other
operating facility or any new Other Locations, unless Borrower (a.) gives
Lenders thirty (30) days’ prior written notice of the intended opening of any
such new Chief Executive Office or Other Locations; and (b.) executes and
delivers, or causes to be executed and delivered, to Lenders such agreements,
documents, and instruments in form and substance acceptable to Lenders, as
Lenders may deem reasonably necessary or desirable to protect its interests in
the Collateral at such Chief Executive Office or Other Locations, including
without limitation, UCC-1 Financing Statements, Waiver and Consents by Real
Property Owner(s), and/or bailment agreements.

 

5.1.14. Control Agreements. Borrower shall execute, or cause to be executed, and
Lenders shall have received such control agreements, in form and substance
satisfactory to Lenders and its counsel, regarding Deposit Accounts, Investment
Property, or such other Collateral as Lenders may reasonably require.

 

5.1.15. Other Documents and Legal Matters. All other documents in connection
with the transactions contemplated by this Agreement shall have been delivered
or executed or recorded and shall be in form and substance satisfactory to
Lenders and its counsel, including without limitation a Report of Assigned
Accounts of Invoices and all procedural requirements, whether pursuant to a
procedure manual or otherwise, shall have been met.

 

24

 

  

5.1.19. Payment of Deposits. All required Deposits shall have been paid to
Lenders, including the Good Faith Deposit and the Documentation Fee/Legal
Deposit.

 

5.2. Conditions Precedent to All Advances. The items set forth below shall be
conditions precedent to all Advances hereunder and under the Loan Documents.

 

5.2.1. Representations and Warranties. The representations and warranties
contained in this Agreement and the other Loan Documents shall be true and
correct in all respects on and as of the date of any Advance under this
Agreement, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date).

 

5.2.2. No Event of Default. No Event of Default or event that with the giving of
notice or passage of time would constitute an Event of Default shall have
occurred and be continuing on the date of any Advance under this Agreement, nor
shall either result from the making of such Advance.

 

5.2.3. No Injunction, etc. No injunction, writ, restraining order, or other
order of any nature prohibiting, directly or indirectly, the making of such
Advance shall have been issued and remain in force by any governmental authority
against Borrower, Lenders, or any Affiliate.

 

5.2.4. Procedural Requirements. Borrower shall have submitted a Report of
Assigned Accounts and followed such other procedures as Lenders may require
pursuant to a procedure manual or otherwise.

 

6. Basic Term; Termination; Prepayment Fee.

 

6.1. Basic Term. This Agreement will be effective upon the Closing Date, will
continue in full force and effect for twelve (12) months thereafter (the “Basic
Term”), and shall be further automatically extended, for successive periods
equal to the term of the Basic Term (each, a “Renewal Term”), unless Borrower
shall have given the Lenders written notice of its intention to terminate (a
“Termination Notice”) at least thirty (30) days prior to the anniversary of each
Basic Term anniversary, whereupon this Agreement shall terminate as of the date
fixed in the Termination Notice. Notwithstanding any contrary provisions herein,
Lenders reserves the right to terminate this Agreement at its Sole Discretion
upon giving thirty (30) days’ prior written notice to Borrower pursuant to
provisions of Section 15 hereof.

 

6.2. Termination; Payments Due upon Termination. Upon the termination of this
Agreement whether pursuant to the provisions of Section 6.1, or due to the
occurrence of an Event of Default pursuant to the provisions of Section 11,
Borrower shall pay the Obligations to Lenders. Upon payment in full in cash of
the Obligations (other than contingent obligations), with no further Advances to
be made under the Agreement, Lenders shall at Borrower’s sole cost and expense,
release its lien in the Collateral and all rights therein shall revert to
Borrower.

 

25

 

  

6.3. Prepayment Fee. If the Obligations are prepaid in full on a final basis
prior to the end of the Basic Term or any Renewal Term, a “Prepayment” shall be
deemed to have occurred. In the event that such Prepayment shall have occurred,
Borrower shall pay to Lenders a prepayment fee in an amount equal to one percent
(1%) of the Maximum Amount, if such prepayment occurs at any time including
during the Basic Term or a Renewal Term (as applicable, the “Prepayment Fee”).
In addition, Borrower shall also pay any prepayment fees provided for in any
other agreements with Lenders. The Prepayment Fee provided for in this Section
6.3 and in any other agreements with Lenders shall be deemed included in the
Obligations. A Prepayment may be deemed to have occurred regardless of whether
such payment or other reduction (a.) is voluntary or involuntary; (b.) is
occasioned by Lenders’ acceleration of the Obligations or demand hereunder; (c.)
is made by Borrower or other third party; (d.) results from Lenders’ receipt or
collection of proceeds of its Collateral, including insurance proceeds or
condemnation awards; (e.) results from Lenders’ exercise of its right of setoff;
and/or (f.) is made during an Insolvency Proceeding, or is made pursuant to any
plan or reorganization or liquidation.

 

6.4. Acceleration of Other Obligations Upon Termination of this Agreement. Upon
termination of this Agreement whether pursuant to Section 6 or due to the
occurrence of a Event of default pursuant to Section 11 or any other Loan
Documents shall be accelerated and shall be due, owing and payable in full at
such time, including without limitation, all Lenders Expenses.

 

6.5. Obligations and Rights Upon Termination. No termination of this Agreement
shall relieve or discharge Borrower of any of Borrower's duties, Obligations, or
covenants hereunder, including without limitation the obligation to continue to
turn over sales information and invoices, and Lenders' continuing Security
Interests in the Collateral shall remain in effect until all Obligations (other
than contingent obligations) have been fully and finally discharged and Lenders'
agreement to provide Advances hereunder is terminated.

 

7. Creation of Security Interest.

 

7.1. Grant of Security Interest. In order to secure the payment and performance
in full of all of the Obligations, Borrower hereby grants to Collateral Agent on
behalf of the Lenders a continuing Security Interest in the Collateral.

 

7.2. Express Authority of Lenders to Execute and File UCC Financing
Statement(s). Notwithstanding any provision hereof, Lenders is hereby expressly
authorized to execute, if necessary, and file on behalf of Borrower, UCC
Financing Statement(s), including but not limited to corrections, amendments,
and modifications thereof, including, without limitation, the use of an
abbreviated description of Collateral such as “All Assets of the Borrower” on
any and all of the foregoing.

 

7.3. Delivery of Additional Loan Documents. At any time upon the reasonable
request of Lenders, Borrower shall hereby authorize the preparation and filing
by Lenders and/or shall execute and deliver to Lenders all financing statements,
continuation financing statements, control agreements, fixture filings, security
agreements, chattel mortgages, pledges, assignments, endorsements of
certificates of title, applications for title, affidavits, reports, notices,
schedules of Accounts, letters of authority, and all other documents that
Lenders may reasonably request, in form satisfactory to Lenders, to perfect and
continue the perfection of Lenders’ Security Interests in the Collateral, and in
order to fully consummate all of the transactions contemplated hereby and under
the Loan Documents.

 

8. Representations and Warranties, and Covenants.

 

8.1. Borrower’s Representations, Warranties, and Covenants. So long as Borrower
is indebted to Lenders hereunder, Borrower warrants, represents, and agrees that
except as disclosed in the Disclosure Schedule attached as Addendum and
consented thereto by Lenders, the statements set forth herein are true and
correct on the Closing Date and shall remain true and correct after the Closing
Date until such time as Borrower notifies Lenders to the contrary. Borrower
shall immediately advise Lenders if it learns that any such representation or
warranty is untrue in any material respect.

 

26

 

  

8.1.1. Borrower Sole Owner of Collateral; Personal Property; First Priority
Security Interest. All Collateral is (a.) solely owned by Borrower; (b.) shall
remain personal property at all times; and (c.) all Security Interests against
any Collateral given or caused to be given by Borrower to Lenders are and will
be first priority Security Interests thereon except for Permitted Liens.

 

8.1.2. No Other Liens. Borrower has good and indefeasible title to the
Collateral and the Collateral is free and clear of all liens, encumbrances,
Security Interests, and adverse claims or restrictions on transfer or pledge
except: (a.) Permitted Liens; (b.) as disclosed in Addendum; and (c.) all such
liens, encumbrances, Security Interests, and adverse claims that have either
previously or concurrently herewith, been consented to in writing by Lenders.

 

8.1.3. Condition of Collateral; No Transfer of Collateral. The Collateral (a.)
is kept in good condition and repair subject to normal wear and tear; (b.) is
not subject to waste; and (c.) will not (except for (i.) sales of Inventory in
the ordinary course of business; (ii.) the sale of obsolete equipment from time
to time in the ordinary course of Borrower’s business in an amount not to exceed
the aggregate sum of Twenty-five thousand and 00/100 Dollars ($25,000.00)
provided that all proceeds of such sale of obsolete equipment shall be remitted
to Lenders; and (iii.) licenses of Borrower’s intellectual property in the
ordinary course of Borrower’s business) be sold, transferred, assigned or
removed from the Premises/Other Locations without first obtaining Lenders’ prior
written consent, which consent shall not be unreasonably withheld.

 

8.1.4. Facts, Figures and Representations True and Correct. All facts, figures,
and representations given, or caused to be given, by Borrower to Lenders in
connection with the value of the Collateral or regarding each Advance or Account
or pertaining to anything done under this Agreement shall to the best of
Borrower’s knowledge after reasonable inquiry, be true and correct as of the
date given and if Borrower subsequently learns that any such facts, figures, or
representations are materially or intentionally false, Borrower shall promptly
so advise Lenders.

 

8.1.5. Books and Records. Borrower’s Books and records (a.) fully and accurately
reflect all of Borrower’s assets and liabilities (absolute and contingent); (b.)
are kept in the ordinary course of business; and (c.) are in accordance with
GAAP (subject, in the case of internally prepared interim financial statements,
to the absence of footnotes and normal recurring year-end adjustments, the
effect of which will not, individually or in the aggregate, be materially
adverse).

 

8.1.6. Fair Market Value of Collateral. The fair market value of the Collateral
is, and shall at all times be, not less than (a.) the value carried on
Borrower’s financial statements (less normal depreciation caused by ordinary
wear and tear); and (b.) as represented to Lenders by Borrower.

 

8.1.7. Taxes. All taxes of any governmental or taxing authority due or payable
by, or imposed or assessed against Borrower, have been paid and shall be paid in
full before delinquency, subject only to Permitted Protests.

 

27

 

  

8.1.8. No Actions, Litigation, etc. Except as disclosed in writing by Borrower
to Lenders as reflected on the Disclosure Schedule attached hereto as Addendum:
(a.) there are no actions or proceedings pending by or against Borrower before
any court or administrative agency; and (b.) Borrower does not have knowledge or
belief of any pending, threatened, or imminent litigation, governmental
investigations, or claims, complaints, actions, or prosecutions involving
Borrower or any guarantor of the Obligations, except for (i.) ongoing collection
matters in which Borrower is the plaintiff; and (ii.) matters arising after the
date hereof that, if decided adversely to Borrower, would not (1.) materially
impair the prospect of repayment of the Obligations; or (2.) materially impair
the value or priority of Lenders’ Security Interests in the Collateral.

 

8.1.9. Legal Power and Authority. Borrower has the legal power and authority to
enter into this Agreement and the Loan Documents and to perform and discharge
Borrower’s Obligations hereunder and under the Loan Documents. The Persons
signing this Agreement and the Loan Documents on behalf of Borrower are
authorized to do so.

 

8.1.10. Payments on Accounts. At such time as Borrower submits any invoice that
is being represented to constitute a Prime Account, to the best of Borrower’s
knowledge after due inquiry at such time and subject to Borrower’s obligation to
advise Lenders at such time as it learns to the contrary, every payment falling
due on Accounts assigned to Lenders will be duly paid and received by Lenders on
or before the earlier of (a.) sixty (60) days from the due date of each invoice
if the payment terms call for payments of thirty (30) days or less; and (b.) in
any event, one hundred twenty (120) days from the date of each invoice.

 

8.1.11. Prime Accounts. All Accounts against which Borrower seeks Advances from
Lenders are now Prime Accounts and Borrower shall only seek Advances against
Accounts if such Accounts are believed by Borrower to be Prime Accounts as
defined above.

 

8.1.12. Eligible Inventory. All Inventory against which Borrower seeks Advances
from Lenders is and shall be Eligible Inventory as defined above, and Borrower
shall only seek Advances against such Inventory if such Inventory is believed by
Borrower to be Eligible Inventory as defined above.

 

8.1.13. Location of Inventory. Except as permitted herein, the Inventory is not
and shall not be stored with a bailee, warehouseman, or similar party (without
Lenders’ prior written consent and the execution by the bailee of a bailment
agreement in form and content satisfactory to Lenders) and is located and shall
be located only at the Premises/Other Locations.

 

8.1.14. Inventory Records. Borrower now keeps, and hereafter at all times shall
keep, correct and accurate records itemizing and describing the kind, type,
quality, and quantity of the Inventory, and Borrower’s cost therefor.

 

8.1.15. Location of Chief Executive Office; FEIN; Organizational Number. The
Chief Executive Office of Borrower is located at the address set forth in the
definition of Chief Executive Office. Borrower’s Federal Employer Identification
Number (the “FEIN”) is 20-4987549 and the number assigned by Delaware , the
state of Borrower’s organization, for Borrower’s organizational identification
number (the “Org ID”) is 4126769.

 

28

 

  

8.1.16. Due Organization and Qualification. Borrower is a duly formed,
organized, and existing corporation, limited liability company, limited
partnership, general partnership, or other legal entity in good standing,
qualified, and licensed to do business in the state of its incorporation or
formation and in any other state where the failure to be so licensed or
qualified could reasonably be expected to have a Material Adverse Change to the
business, operations, conditions (financial or otherwise), or finances of
Borrower, or on the value of the Collateral to Lenders.

 

8.1.17. Due Authorization; No Conflict. The execution, delivery, and performance
of the Loan Documents are within Borrower’s powers, have been duly authorized,
and are not in conflict with nor constitute a breach of any provision contained
in Borrower’s By-laws and Articles, Certificate of Incorporation, Articles of
Organization, Partnership Agreement, Trust Agreement, or Operating Agreement,
nor will they constitute an event of default under any material agreement to
which Borrower is a party or by which its properties or assets may be bound.

 

8.1.18. Financial Statements Fairly Represent Borrower’s Financial Condition; No
Material Adverse Change in Financial Condition. All financial statements
relating to Borrower that have been delivered by Borrower to Lenders have been
prepared in accordance with GAAP (subject, in the case of internally prepared
interim financial statements, to the absence of footnotes and normal recurring
yearend adjustments, the effect of which will not, individually or in the
aggregate, be materially adverse) and fairly present Borrower’s financial
condition as of the date thereof and Borrower’s results of operations for the
period then ended. There has not been a Material Adverse Change in the financial
condition of Borrower since the date of the latest financial statements
submitted to Lenders on or before the Closing Date.

 

8.1.19. Solvency. No transfer of property is being made by Borrower and no
Obligation is being incurred by Borrower in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either the present or future creditors of Borrower.

 

8.1.20. Environmental Condition. Except as disclosed in writing by Borrower to
Lenders, none of Borrower’s properties or assets has ever been used by Borrower
or, to the best of Borrower’s knowledge, by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Substances or Hazardous Wastes. None of the Premises of Borrower’s
properties or assets has ever been designated or identified in any manner
pursuant to any Environmental Laws as a disposal site for Hazardous Substances
or Hazardous Wastes, or a candidate for closure pursuant to any Environmental
Laws. No lien arising under any Environmental Laws has attached to any revenues
or to any real or personal property owned or operated by Borrower. Borrower has
not received a summons, citation, notice, or directive from the Environmental
Protection Agency or any other federal or state governmental agency concerning
any action or omission by Borrower resulting in the releasing or disposing of
Hazardous Substances or Hazardous Wastes into the environment. Borrower is not
using and neither Borrower nor to the best of Borrower’s knowledge, any prior
owner, occupant, or operator of the Premises has used Hazardous Substances or
Hazardous Wastes at or upon, or in any way affecting, the Premises in any manner
which violates or violated any Environmental Laws if such violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Change with respect to any of the Premises or property of Borrower or to
result in a Material Adverse Change.

 

29

 

  

8.1.21. Filings and other Actions. Borrower shall timely make all filings and
take other actions required under applicable law, including, but not limited to,
applicable securities law.

 

8.1.22. Stockholder Consent. Borrower represents and warrants to Lenders that no
Borrower preferred stock of any kind or class is issued or outstanding and, as a
result, no preferred shareholder consent is required for Borrower to enter into,
and continue to perform, the transactions evidenced by this Agreement and the
Loan Documents, with Borrower agreeing that it will not issue any preferred
stock without prior notice to Lenders, and will not issue any preferred stock
that would require its consent to Borrower’s continued performance under this
Agreement and the Loan Documents. Borrower further represents and warrants to
Lenders that no consent of common stockholders or any other stockholders is
required for Borrower to enter into, and continue to perform, the transactions
evidenced by this Agreement and the Loan Documents.

 

8.1.23. Debentures. With respect to that certain Securities Purchase Agreement,
dated November 26, 2012, between Borrower and the purchasers of the debentures
issued under such agreement (the “Debenture Holders”), Borrower represents and
warrants that the names of all Debenture Holders are set forth on the attached
Exhibit B together with their respective subscription and outstanding debenture
amounts. Borrower acknowledges that Lenders is relying on such information to
obtain subordination agreements in its favor from such Debenture Holders.
Borrower covenants to provide Lenders with prompt notice of any assignments,
transfers or other changes to the composition of the then current Debenture
Holders.

 

8.1.24. R3 Motion. Borrower represents and warrants to Lenders that Borrower’s
subsidiary R3 Motion, Inc. (“R3”) has no ownership or other interest in any
intellectual property utilized by Borrower in the operation of business, nor
does it have any ownership or other interest in any assets reflected in
Borrower’s financial statements provided to Lenders. Borrower agrees that it
shall not transfer any funds or any other assets to R3 Motion, Inc. except: (a)
that in the absence of an Event of Default, Borrower may make transfers (in the
ordinary course of business consistent with past practices) to cover ordinary
operating expenses of R3; and (b) that during the existence of an Event of
Default, Borrower may not make any transfers of any kind without BFI’s prior
written consent.

 

8.1.25. T3 Motion, Ltd. (U.K.). Borrower represents and warrants to Lenders that
Borrower’s subsidiary T3 Motion, Ltd. (U.K.) (“T3 U.K.”) is an inactive
subsidiary with de minimis assets having no ownership or other interest in any
intellectual property utilized by Borrower in the operation of business, and
with T3 U.K. having no ownership or other interest in any assets reflected in
Borrower’s financial statements provided to Lenders. Borrower covenants that it
shall not transfer any funds or any other assets to T3 U.K. without BFI’s prior
written consent.

 

8.1.26. Intellectual Property Ownership. Borrower represents and warrants to
Lenders that it owns all intellectual property utilized in the conduct of its
business.

 

8.1.27. Ki Nam Standstill. In connection with that certain July 17, 2012
Standstill Agreement between Borrower (and others), on the one hand, and Ki Nam,
on the other hand (the “Standstill”), Borrower covenants to provide Lenders with
prompt notice of any breach by Ki Nam of the Standstill, and following the
expiration of the “Standstill Period” set forth in the Standstill, Borrower
covenants to provide Lenders with prompt notice of any action undertaken by Ki
Nam that would be prohibited by the Standstill if the “Standstill Period” had
not expired.

 

30

 

 

 

8.2. Reliance by Lenders; Cumulative Representations and Warranties. Each
warranty and representation contained in this Agreement automatically shall be
deemed repeated with each Advance made hereunder or any of the other Loan
Documents and shall be conclusively presumed to have been relied on by Lenders
regardless of any investigation made or information possessed by Lenders. The
warranties and representations set forth herein shall be cumulative and in
addition to any and all other warranties and representations that Borrower now
or hereafter shall give, or cause to be given, to Lenders.

 

9. Affirmative Covenants. Borrower covenants and agrees that, so long as any
ability to obtain Advances hereunder shall be available to Borrower and until
full and final payment of the Obligations (other than contingent obligations),
and unless Lenders shall otherwise consent in writing, the following statements
shall be true and Borrower shall do all of the actions set forth below.

 

9.1. Preserve Good Standing. Borrower shall do all things necessary to preserve
its good standing as a corporation under the laws of the states where Borrower
is authorized to do business, specifically the state(s) of California, and under
the laws of Delaware , the state of its organization. Further, Borrower shall
maintain the state of Delaware as the state in which Borrower is organized or
incorporated.

 

9.2. Preliminary Annual Financial Statements. Borrower shall provide to Lenders,
as soon as possible after the end of each fiscal year of Borrower, and in any
event within sixty (60) days thereafter, preliminary yearend financial
statements, including but not limited to, the balance sheet and income statement
for such year.

 

9.3. Reviewed Annual Financial Statements. Borrower shall deliver to Lenders, as
soon as available, but in any event within one hundred fifty (150) days after
the end of each fiscal year, a balance sheet and profit and loss statement
together with a statement of cash flows and applicable notes to the financial
statements of Borrower for each such fiscal period, reviewed by independent
certified public accountants acceptable to Lenders. Such financial statements
shall include the accountants' management letter, if any, and shall be prepared
in accordance with GAAP. To the extent the financial statements of Borrower are
prepared on a consolidated or combined basis, they shall include
consolidating/combining schedules as applicable. Together with the above,
Borrower shall also deliver Borrower's Form 10-Qs, 10-Ks or 8-Ks, if any, as
soon as the same become available, and any other report reasonably requested by
Lenders relating to the Collateral and the financial condition of Borrower and,
at Lenders’ request, a certificate signed by its chief financial officer to the
effect that all reports, statements or computer prepared information of any kind
or nature delivered or caused to be delivered to Lenders fairly present its
financial condition and that there exists on the date of delivery of such
certificate to Lenders no condition or event which constitutes an Event of
Default.

 

9.4. Other Financial Statements. No later than forty-five (45) days after the
close of each month (each, an “Accounting Period”), Borrower shall provide to
Lenders Borrower’s balance sheet as of the close of such Accounting Period and
its income statement for that portion of the then current fiscal year through
the end of such Accounting Period, which upon Lenders’ request, shall be
certified by Borrower’s chief financial officer as being complete, correct, and
fairly representing its financial condition and results of operations. Borrower
shall provide such additional financial information as Lenders may from time to
time reasonably request, either orally or in writing, each in form acceptable to
Lenders.

 

31

 

 

9.5. Tax Returns. Upon Lenders request, Borrower shall provide to Lenders copies
of each of Borrower’s federal income tax returns, and any amendments thereto and
extensions thereof, within one hundred eighty (180) days after the end of
Borrower's fiscal year or on such other dates as permitted by law.

 

9.6. Inventory Product Activity. If applicable, at Lenders’ request, Borrower
shall provide to Lenders a full, complete, and accurate summary of all
Borrower’s Inventory activity on a monthly basis from Borrower within five (5)
Business Days of the end of the prior period and on a monthly basis from any and
all public warehouses within fifteen (15) Business Days of the end of the prior
month.

 

9.7. Monthly Accounts Payable and Accounts Receivable Aging Reports. Borrower
shall provide to Lenders on a monthly basis a full, complete, and accurate i)
accounts payable aging reports within fifteen (15) Business Days of the end of
the prior month; and ii) accounts receivable aging reports within ten (10)
Business Days of the end of the prior month.

 

9.8. left intentionally blank.

 

9.9. Accounting System. Borrower shall maintain a standard and modern system of
accounting in accordance with GAAP with ledger and account cards or computer
tapes, discs, printouts, and records pertaining to the Collateral that contain
information as from time to time may be reasonably requested by Lenders.
Borrower also shall keep proper books of account showing all sales, claims, and
allowances on its Inventory.

 

9.10. Designation of Inventory. Upon Lenders’ request, Borrower shall now and
from time to time hereafter, but not less frequently than monthly, execute and
deliver to Lenders a summary designation of Inventory from Borrower and from all
public warehouses, specifying the cost and, if applicable, the market value of
Borrower's raw materials, work in process and finished goods, and further
specifying such other information as Lenders may reasonably request, with all
monthly information due within fifteen (15) days of month end. Borrower shall
promptly, in writing, notify Lenders if any of Borrower's Inventory contains any
labels, trademarks, tradenames or other identifying characteristics which are
the properties of third parties.

 

9.11. Taxes. All assessments and taxes, whether real, personal, or otherwise,
due or payable by, or imposed, levied, or assessed against Borrower or any of
its property have been paid subject to Permitted Protests, and shall hereafter
be paid in full, before delinquency or before the expiration of any extension
period subject to Permitted Protests. Subject to Permitted Protests, Borrower
shall make due and timely payment or deposit of all federal, state, and local
taxes, assessments, or contributions required of it by law, and will execute and
deliver to Lenders, on demand, appropriate certificates and/or payroll and other
tax receipts attesting to the payment thereof or deposit with respect thereto.
Borrower shall make timely payment or deposit of all payroll and other
employment related tax payments and withholding taxes required of it by
applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes, and will, upon request,
furnish Lenders with proof satisfactory to Lenders indicating that Borrower has
made such payments or deposits.

 

32

 

 

9.12. Insurance. Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as are ordinarily insured against by
other owners in similar businesses. Borrower also shall maintain business
interruption, public liability, product liability, and property damage insurance
relating to Borrower’s ownership and use of the Collateral, as well as insurance
against larceny, embezzlement, and criminal misappropriation. Additionally,
Borrower shall maintain Workers’ Compensation Insurance coverage for all
employees as required by law.

 

9.13. Lenders as Loss Payee. All such policies of insurance shall be in such
form, with such companies, and in such amounts as may be reasonably satisfactory
to Lenders. All such policies of insurance (except those of public liability and
property damage) shall contain a 438BFU Lenders’ loss payable endorsement or
comparable endorsement, or an equivalent endorsement in a form satisfactory to
Lenders, showing Lenders as additional loss payee thereof, and shall contain a
waiver of warranties, and shall specify that the insurer must give at least
thirty (30) days’ prior written notice to Lenders before canceling its policy
for any reason. Borrower shall deliver to Lenders certified copies of such
policies of insurance and evidence of the payment of all premiums therefor. All
proceeds payable under any such policy shall be payable to Lenders to be applied
on account of the Obligations.

 

9.14. No Setoffs or Counterclaims. All payments hereunder and under the other
Loan Documents made by or on behalf of Borrower shall be made without setoff or
counterclaim and free and clear of, and without deduction or withholding for or
on account of, any federal, state, or local taxes.

 

9.15. Location of Collateral, Inventory, and Equipment. Borrower shall keep the
Collateral, including, but not limited to Inventory and Equipment, only at the
Premises and any Other Locations at which any Collateral is stored (assuming
bailment agreement(s) in form and content satisfactory to Lenders have been
signed in favor of Lenders) in the following states: California and New York (in
the singular or the plural, the “Collateral State”); provided, however, that
with the prior written consent of Lenders, Borrower may change the locations of
the Collateral, including Inventory and Equipment after sending written notice
to Lenders not less than thirty (30) days prior to the date on which the
Collateral, including but not limited to Inventory and Equipment is to be moved
to such new location, provided (a.) such new location is within the continental
United States; and (b.) at the time of giving such written notification,
Borrower authorizes (i.) the filing of or provides any financing statements or
fixture filings necessary to perfect and continue perfected Lenders’ Security
Interest in such assets; and (ii.) executes and delivers, or causes to be
executed and delivered, to Lenders such agreements, documents, and instruments
as Lenders may deem reasonably necessary or desirable to protect its Security
Interest in the Collateral, including but not limited to Inventory and
Equipment, at such location, with such agreements, documents, and instruments to
be in form and substance satisfactory to Lenders.

 

33

 

 

9.16. Control of Collateral. At the request of Lenders, Borrower shall cooperate
with Lenders in obtaining possession of any Collateral, in those instances in
which Lenders chooses to perfect its Security Interest in such Collateral by
possession in addition to the filing of a financing statement. At the request of
Lenders, Borrower shall cooperate with Lenders in obtaining control with respect
to Collateral consisting of Deposit Accounts, Financial Assets, including
without limitation, Investment Property, Letter of Credit Rights, and Electronic
Chattel Paper.

 

9.17. Commercial Tort Claim. If Borrower has or should in the future acquire a
commercial tort claim, Borrower shall promptly notify Lenders in a writing
signed by Borrower of the general details thereof and grant to Lenders in such
writing a Security Interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to Lenders.

 

9.18. Leases. Borrower shall pay when due all rents and other amounts payable
under any leases to which Borrower is a party or by which Borrower’s properties
and assets are bound, unless such payments are the subject of a permitted
protest. To the extent that Borrower fails timely to make payment of such rents
and other amounts payable when due under its leases, Lenders shall be entitled,
in its Sole Discretion, and without the necessity of declaring an Event of
Default, to reserve an amount equal to such unpaid amounts from the loan
available to Borrower.

 

9.19. Change in Name. Borrower shall give Lenders written notice immediately
upon forming an intention to change its name, form, jurisdiction of business
organization, FEIN, or Org ID, but in any event not less than thirty (30) days
prior to effecting such change, and Borrower shall not make such change without
first inquiring of Lenders what actions Lenders may require as a result of the
contemplated change. Borrower shall take such actions, including, but not
limited to, executing such documents as Lenders may reasonably require as a
result of such change.

 

9.20. Inspection. Upon reasonable advance notice by Lenders to Borrower,
Borrower shall permit Lenders or any representatives thereof, during usual
business hours, to periodically: (a.) have access to all Premises/Other
Locations where any Collateral is located for the purposes of inspecting (and
removing, if after the occurrence and during the continuance of an Event of
Default) any of the Collateral, including Borrower’s Books; and (b.) permit
Lenders or its designees to inspect, audit, make copies of, and make extracts
from Borrower’s Books as Lenders may request. No such advance notice shall be
required after the occurrence and during the continuance of an Event of Default
or if Lenders reasonably suspects that an Event of Default may have occurred.
Borrower hereby irrevocably authorizes all accountants and third parties to
disclose and deliver to Lenders at Borrower’s expense all financial information,
books and records, work papers, management reports and other information in its
possession relating to Borrower whether verbally, in writing (by record or
authenticated record) or otherwise.

 

9.21. Employee Retirement Income Security Act. To the extent applicable,
Borrower shall comply with all provisions of the Employee Retirement Income
Security Act of 1974, and any successor statute, all as amended from time to
time (“ERISA”), including regulations promulgated thereunder and interpretations
published regarding same.

 

9.22. Environmental Issues. Borrower shall comply with the affirmative covenants
set forth below with respect to environmental issues.

 

34

 

 

9.22.1. Borrower shall furnish to Lenders promptly and in any event within
thirty (30) days after receipt thereof, a copy of any notice, summons, citation,
directive, letter or other communications from the EPA or any other governmental
agency or instrumentality concerning any intentional or unintentional action or
omission on Borrower’s part in connection with the handling, transporting,
transferring, disposal or in the releasing, spilling, leaking, pumping, pouring,
emitting, emptying or dumping of Hazardous Substances or Hazardous Wastes into
the environment resulting in damage to the environment, fish, shellfish,
wildlife, biota and any other natural resource;

 

9.22.2. Borrower shall furnish to Lenders promptly and in any event within
thirty (30) days after the receipt thereof, a copy of any notice of or other
communication concerning the filing of a lien upon, against or in connection
with Borrower, the Collateral or Borrower’s real property by the EPA or any
other governmental agency or instrumentality authorized to file such a lien
pursuant to an environmental protection statute in connection with a fund to pay
for damages and/or cleanup and/or removal costs arising from the intentional or
unintentional action or omission of Borrower resulting from the disposal or in
the releasing, spilling, leaking, pumping, pouring, emitting, emptying or
dumping of Hazardous Substances or Hazardous Wastes into the environment;

 

9.22.3. Borrower shall furnish to Lenders promptly and in any event within
thirty (30) days after the receipt thereof, a copy of any notice, directive,
letter or other communication from the EPA or any other governmental agency or
instrumentality acting under the authority of an Environmental Law indicating
that all or any portion of the Borrower’s property or assets have been listed
and/or that Borrower has been deemed by such agency to be the owner and operator
of the facility that has failed to furnish to the EPA or other authorized
governmental agency or instrumentality, all the information required by the
RCRA, CERCLA, SARA, or other applicable Environmental Laws; and

 

9.22.4. Borrower shall furnish to Lenders promptly and in no event more than
thirty (30) days after the filing thereof with the EPA or other governmental
agency or instrumentality authorized as such pursuant to an environmental
protection statute, copies of any and all information reports filed with such
agency or instrumentality in connection with Borrower’s compliance with RCRA,
CERCLA, SARA, or other applicable Environmental Laws.

 

9.22.5. Compliance with Environmental Laws. Borrower shall require and use all
commercially reasonable efforts to ensure compliance by all operators and
occupants of the Premises with all applicable Environmental Laws.

 

9.22.6. Indemnification Regarding Environmental Laws. Borrower hereby agrees to
defend, indemnify, save, and hold Lenders and its officers, employees, and
agents harmless against all obligations, demands, claims, and liabilities
claimed or asserted by any other Person arising out of or relating to any breach
of the Environmental Laws and any discharges or releases by Borrower or its
agents of Hazardous Substances or Hazardous Wastes into the environment from or
about the Premises, including ambient air, surface water, ground water, or land,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous substances or
Hazardous Wastes or the clean-up or other remediation thereof, and all losses
(including without limitation reasonable Attorneys’ Fees and legal and other
costs and the reasonable estimate of the allocated costs and expenses of
in-house legal counsel and staff) in any way suffered, incurred, or paid by
Lenders as a result of or in any way arising out of, following, or consequential
thereto; provided, however, that no such indemnification shall apply with
respect to any liability directly arising out of the gross negligence or willful
misconduct on the part of Lenders or any of its officers, employees and agents
in connection with Hazardous Wastes or Hazardous Substances.

 

35

 

 

9.23. Reaffirmation and Continuing Nature of Representations, Warranties, and
Covenants. The foregoing representations, warranties, and covenants shall be of
a continuing nature. To the extent that they constitute obligations to indemnify
or similar continuing obligations, they shall survive the termination of this
Agreement and full payment and performance of the Obligations. Such
representations, warranties, and covenants shall also be deemed to have been
repeated whenever Borrower makes a request for an Advance.

 

10. Negative Covenants. Borrower covenants and agrees that, so long as any
credit hereunder shall be available and until full and final payment and
performance of the Obligations (other than contingent obligations), Borrower
will not act or take any of the actions set forth herein, without Lenders’ prior
written consent.

 

10.1. Returns; Allowances and Credits. Borrower shall not accept any returns or
grant any allowances or credits to Account Debtors without notifying Lenders at
the time any credit is issued. Such notification may be made by way of the
submission by Borrower of its usual reports to Lenders in the event of returns,
allowances, or credits provided they are (a.) in the ordinary course of
Borrower’s business; and (b.) not in material amounts. Lenders in its discretion
shall have the right to impose a reserve against the A/R Borrowing Base for
actual or anticipated returns, allowance, and credits.

 

10.2. Credit Limit. Borrower shall not borrow any funds from any third party in
an amount in excess of Twenty-five thousand and 00/100 Dollars ($25,000.00)
without Lenders’ prior written consent, which consent shall not be unreasonably
denied. The foregoing credit limit shall not include (a.) accounts payable owed
by Borrower to its trade debt in the ordinary course of Borrower’s business;
(b.) Permitted Indebtedness; or (c.) debt secured by Permitted Liens.

 

10.3. Indebtedness. Except as permitted by Section 10.2, Borrower shall not
create, incur, assume, permit, guarantee, or otherwise become or remain,
directly or indirectly, liable with respect to any Indebtedness except Permitted
Indebtedness.

 

10.4. Liens. Borrower shall not create, incur, assume, or permit to exist,
directly or indirectly, any lien on or with respect to any of the Collateral or
its property or assets, of any kind, whether now owned or hereafter acquired, or
any income or profits therefrom except for Permitted Liens (including liens that
are replacements of Permitted Liens to the extent that the original Indebtedness
is refinanced and provided that the replacement liens secure only those assets
or property that secured the original Indebtedness).

 

10.5. Restrictions on Fundamental Changes. Borrower shall not enter into any
change of ownership, acquisition, merger, consolidation, reorganization, or
recapitalization, or reclassify its capital stock, or liquidate, wind up, or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
assign, lease, license, transfer, or otherwise dispose of, in one transaction or
a series of transactions, all or any substantial part of its business, property,
or assets, whether now owned or hereafter acquired, or acquire by purchase or
otherwise all or substantially all of the properties, assets, stock, or other
evidence of beneficial ownership of any Person.

 

36

 

 

10.6. Extraordinary Transactions and Disposal of Assets. Borrower shall not
enter into any transaction not in the ordinary and usual course of Borrower’s
business, including the sale, lease, license, or other disposition of, moving,
relocation, or transfer, whether by sale or otherwise, of any of Borrower’s
properties or assets (other than sales of Inventory to buyers in the ordinary
course of Borrower’s business as currently conducted) except as permitted by
this Agreement or the Loan Documents. Nothing herein shall prohibit Borrower
from disposing of worthless or obsolete assets from time to time in the ordinary
course of Borrower’s business provided that (a.) Borrower shall notify Lenders
prior to doing so if Borrower is disposing of assets valued at or having a cost
greater than Twenty-five thousand and 00/100 Dollars ($25,000.00); (b.) Lenders
shall receive all of the proceeds from any sale of such worthless or obsolete
assets (which proceeds Lenders shall apply toward the repayment of the
Obligations); and (c.) such assets shall not include Borrower’s customer list or
any portion thereof.

 

10.7. Change Name. Borrower shall not change Borrower’s name, FEIN, business
structure, or identity, or add any new fictitious name. To that effect, Borrower
shall not do business under any name other than T3 Motion, Inc., Borrower’s
correct legal name, unless Borrower has provided to Lenders evidence that it has
taken such legal steps required with respect to fictitious or assumed names
under the applicable laws of the jurisdictions in which Borrower is located
and/or does business. Lenders has received acceptable documentation indicating
that Borrower will be doing business under the following additional name(s):

 

10.8. Guarantee. Borrower shall not guarantee or otherwise become in any way
liable with respect to the obligations of any third Person except by endorsement
of instruments or items of payment for deposit to the account of Borrower or
which are transmitted or turned over to Lenders.

 

10.9. Restructure. Borrower shall not make any change in Borrower’s financial
structure, the principal nature of Borrower’s business operations, or the date
of the ending of its fiscal year without Lenders’ prior written consent, which
consent shall not be unreasonably withheld.

 

10.10. Consignments. Borrower shall not consign any Inventory or sell any
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

 

10.11. Distributions. Borrower shall not make any distribution or declare or pay
any dividends (whether in cash or stock) on, or purchase, acquire, redeem, or
retire any of Borrower’s capital stock, of any class, whether now or hereafter
outstanding, except as consented to in writing by Lenders, which consent shall
not be unreasonably withheld. Notwithstanding the foregoing, if Borrower is a
Subchapter S corporation or other pass through entity for income tax purposes,
Borrower may make distributions to its shareholders or members (as applicable)
for their use to pay taxes owed by them as a consequence of the income of
Borrower attributed to such shareholders or members (as applicable) as long as
no Event of Default has occurred and is continuing.

 

37

 

 

10.12. Accounting Methods. Borrower shall not modify or change its method of
accounting or enter into, modify, or terminate any agreement currently existing,
or at any time hereafter entered into with any third party accounting firm or
service bureau for the preparation or storage of Borrower’s accounting records
without said accounting firm or service bureau agreeing to provide Lenders
information regarding the Collateral or Borrower’s financial condition. Borrower
waives the right to assert a confidential relationship, if any, it may have with
any accounting firm or service bureau in connection with any information
requested by Lenders pursuant to or in accordance with this Agreement, and
agrees that Lenders may contact directly any such accounting firm or service
bureau in order to obtain such information.

 

10.13. Investments. Borrower shall not directly or indirectly make or acquire
any beneficial interest in (including stock, partnership interest, or other
securities of), or make any loan, or capital contribution to, any Person without
Lenders’ prior written consent, which consent shall not be unreasonably
withheld.

 

10.14. Transactions With Affiliates. Except as disclosed in Addendum, Borrower
shall not directly or indirectly enter into or permit to exist any material
transaction with any Affiliate of Borrower except for transactions that are in
the ordinary course of Borrower’s business, upon fair and reasonable terms, that
are fully disclosed to Lenders, and that are no less favorable to Borrower than
would be obtained in arm’s length transaction with a non-Affiliate.

 

10.15. Suspension. Borrower shall not suspend or go out of a substantial portion
of its business.

 

10.16. Change in Location of Chief Executive Office / Other Locations;
Collateral and Third Party Control. Borrower covenants and agrees that it will
not, without giving thirty (30) days’ prior written notification to Lenders,
relocate its Chief Executive Office to a new location or add or change any Other
Locations. Further, Borrower agrees that at the time of such written
notification, Borrower shall provide Lenders any financing statements or fixture
filings necessary to perfect and continue Lenders’ perfected Security Interests
in the Collateral and authorize Lenders to file same. In addition, Borrower
agrees that it will not at any time store the Collateral with any bailee or
warehouseman or in a third party owned facility without providing the Lenders
with a bailment agreement between Lenders and bailee or a waiver and consent by
landlord, each in form and substance satisfactory to Lenders.

 

10.17. Hazardous Substances or Hazardous Waste. Borrower shall not permit the
Premises to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose, produce, or process Hazardous Substances or Hazardous Wastes,
except in compliance with all applicable Environmental Laws.

 

10.18. Management If Borrower’s CEO or CFO should no longer be employed or
should die or become disabled such that such officer would not be able to
continue to act in its capacity as an officer, (a “Material Management Change”),
Borrower shall (a.) so notify Lenders within five (5) Business Days of such
Material Management Change; and (b.) to(i.) replace such CEO or CFO with a CEO
or, CFO satisfactory to Lenders within six (6) weeks of the Material Management
Change; and(ii.) so advise Lenders, provided, that in the event of conflict
between the terms of this Section 10.19 and the terms of any validity agreement,
support agreement or any other agreement provided by any such officer, the terms
of any such validity, support or other agreement shall govern.

 

11. Events Of Default. Any one or more of the events set forth below shall
constitute a “Event of default” under this Agreement and the Loan Documents.

 

38

 

 

11.1. Failure to Pay. Borrower fails to pay when due and payable or when
declared due and payable, any portion of the Obligations whether of principal,
interest, (including any interest which, but for the provisions of the
Bankruptcy Code, would have accrued on such amounts), fees and charges due
Lenders, reimbursement of Lenders Expenses, or other amounts constituting the
Obligations.

 

11.2. Failure to Perform. Borrower fails or neglects to perform, keep, or
observe any material term, provision, condition, covenant, or agreement
contained in this Agreement, any of the Loan Documents, or in any other present
or future agreement between Borrower and Lenders.

 

11.3. Material Adverse Change. A Material Adverse Change has occurred without
being cured.

 

11.4. Writ. Any of Borrower’s properties or assets is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes into the
possession of any third Person.

 

11.5. Insolvency Proceeding. An Insolvency Proceeding is commenced by or against
Borrower without being dismissed in sixty (60) days; provided, however, that
upon the filing of an Insolvency Proceeding by or against Borrower, Lenders
shall have no obligation to advance funds to Borrower and may seek relief from
stay or to prohibit use of cash collateral or such other protection as Lenders
deems reasonably necessary under the circumstances without being dismissed in
sixty (60) days; provided, however, that Lenders may take such immediate actions
permitted under the Loan Documents or applicable law that Lenders believes are
required under the circumstances to prevent or avoid prejudice to Lenders,
including but not limited to seeking court orders granting relief from the
automatic stay or prohibiting the use of cash collateral, and Lenders shall not
be required to continue to made advances under the Agreement absent a
stipulation on terms and conditions satisfactory to Lenders and approved by the
bankruptcy court.

 

11.6. Injunction Against Doing Business. Borrower is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of its business affairs. 11.7. Notice of Lien or Levy. (a.) A notice of
lien, levy, or assessment is filed of record with respect to any of Borrower’s
properties or assets by the government of the United States, or any department,
agency, or instrumentality thereof, or by any state, county, municipal, or
governmental agency; or (b.) any taxes or debts owing at any time hereafter to
any one or more of such entities becomes a lien, whether choate or otherwise,
upon any of Borrower’s properties or assets and the same is not paid on the
payment date thereof.

 

11.8. Judgment Lien. A judgment or other claim becomes a lien or encumbrance
upon any of Borrower properties or assets.

 

11.9. Material Third Party Agreements. Borrower defaults on any material
agreement to which Borrower is a party with one or more third Persons resulting
in a right by such third Persons, irrespective of whether exercised, to
accelerate the maturity of Borrower’s obligations thereunder, or any material
agreement to which Borrower is a party is cancelled, matures or terminates, and
which default, cancellation, maturity or termination would have a material
negative effect on Borrower’s business in Lenders’ reasonable business judgment.

 

39

 

 

11.10. Prohibited Payment on Subordination Agreement. Borrower makes any payment
on account of Indebtedness that has been subordinated in right of payment to the
payment of the Obligations, except to the extent such payment is permitted by
the terms of the subordination provisions applicable to such Indebtedness.

 

11.11. Misstatement or Misrepresentation. Any material or intentional
misstatement or misrepresentation exists now or hereafter in any warranty,
representation, statement, or report made to Lenders by Borrower or any officer,
employee, agent, or director of Borrower or any such warranty or representation
is withdrawn.

 

11.12. left intentionally blank.

 

11.13. Prospect of Payment Materially Impaired. Lenders shall reasonably believe
in good faith and in light of all the facts and circumstances that the prospect
of (a.) payment of the Loans; or (b.) the performance of any of Borrower’s
material Obligations is materially impaired.

 

11.14. Termination, Lapse, or Ineffectiveness of UCC Filing. The termination,
lapse of, or ineffectiveness of any UCC Financing Statement filed in connection
with or related to any Collateral granted pursuant to this Agreement or any of
the other Loan Documents unless due to the failure of Lenders to file a
continuation statement; provided, however that it shall be an Event of Default
if Borrower does not take such steps as Lenders may reasonably request to assist
Lenders in correcting such terminated, lapsed or ineffective UCC filing.

 

11.15. Violation of any Environmental Law. (a.) The failure by Borrower to
comply with each, every and all of the requirements of RCRA, CERCLA, SARA, or
any other applicable Environmental Law on Borrower’s property; (b.) the receipt
by Borrower of a notice from the EPA or any other governmental agency or
instrumentality acting under the authority of any Environmental Law, indicating
that a lien has been filed against any of the Collateral, or any of Borrower’s
other property by the EPA or any other governmental agency or instrumentality in
connection with a fund as a result of damage arising from an intentional or
unintentional action or omission by Borrower resulting from the disposal,
releasing, spilling, leaking, pumping, pouring, emitting, emptying or dumping of
Hazardous Substances or Hazardous Wastes into the environment; and (c.) any
other event or condition exists which might reasonably be expected, in the good
faith opinion of Lenders, under applicable environmental protection statutes, to
have a material adverse effect on the financial or operational condition of
Borrower or the value of all or any material part of the Collateral or other
property of Borrower.

 

11.16. Failure to Obtain a Waiver and Consent from Owner or Bailment Agreement
After Change in Chief Executive Office / Other Locations. If Lenders shall not
be not provided with a waiver and consent from the owner of the Chief Executive
Office or a bailment agreement from the owner or operator of any new Other
Location following a change in (a.) the location of Borrower’s Chief Executive
Office or Other Locations; or (b.) the ownership of the Chief Executive Office
or Other Locations.

 

11.17. Fraud, Defalcation or Conversion. If Borrower shall have engaged in any
fraud, defalcation or conversion.

 

40

 

 

11.18. Failure to Cure a Breach or Default After Notice. Any breach or default
under this Agreement (other than the specific Material Events of Default above),
the Loan Documents or any other present or future agreement between Borrower and
Lenders shall become an Event of default if Borrower has not cured said breach
or default within the time period specified by Lenders in its Sole Discretion in
any notice of default, which time period shall depend upon the facts and
circumstances then in effect.

 

12. Lenders’ Rights and Remedies Upon Default. Borrower and Lenders have agreed
to the terms set forth below with respect to the rights and remedies of Lenders
upon the occurrence of a breach or default hereunder or under the Loan
Documents.

 

12.1. Rights and Remedies. Upon the occurrence, and during the continuation, of
an Event of default, Lenders may, at its election, without notice of its
election and without demand, take any one or more of the actions set forth
below, all of which are authorized by Borrower.

 

12.1.1. Accelerate Obligations. Lenders may declare all Obligations, whether
evidenced by this Agreement, by any of the other Loan Documents, or otherwise,
immediately due and payable, without presentment, demand, protest, or notice of
any kind, all of which are hereby expressly waived by Borrower.

 

12.1.2. Cease Making Advances. Lenders may cease making Advances or extending
credit to or for the benefit of Borrower under this Agreement, the Loan
Documents, or any other agreement between Borrower and Lenders.

 

12.1.3. Terminate This Agreement. Lenders may terminate this Agreement and any
of the other Loan Documents as to any future liability or obligation of Lenders,
but without affecting Lenders’ rights and Security Interests in the Collateral
and without affecting the Obligations.

 

12.1.4. Settle or Adjust Disputes. Lenders may settle or adjust disputes and
claims directly with Account Debtors to the Accounts for amounts and upon terms
which Lenders considers advisable, and in such cases, Lenders will credit
Borrower’s loan account with only the net amounts received by Lenders in payment
of such disputed Accounts, after deducting all Lenders Expenses incurred or
expended in connection therewith.

 

12.1.5. Returned Inventory. Lenders may cause Borrower to hold (a.) all returned
Inventory in trust for Lenders; (b.) segregate all returned Inventory from all
other property of Borrower or in Borrower’s possession; and (c.) conspicuously
label said returned Inventory as being the Collateral of Lenders.

 

12.1.6. Make Payment; Take Action. Lenders may, without notice to or demand upon
Borrower, or other guarantor, make such payments and take such actions as
Lenders considers necessary or reasonable to protect its Security Interests in
the Collateral. Borrower agrees to assemble the Collateral if Lenders so
requires, and to make the Collateral available to Lenders as Lenders may
designate. Borrower authorizes Lenders to enter the Premises/Other Locations
where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien that in Lenders’ determination appears to conflict
with its Security Interests and to pay all expenses incurred in connection
therewith. With respect to any of Borrower’s owned Premises, Borrower hereby
grants Lenders a license to enter into possession of such Premises and to occupy
the same, without charge, for up to one hundred twenty (120) days in order to
exercise any of Lenders’ rights or remedies provided herein or in any of the
other Loan Documents, at law, in equity, or otherwise.

 

41

 

 

12.1.7. Setoff. Lenders may, without notice to Borrower (such notice being
expressly waived), and without constituting a retention of any Collateral in
satisfaction of an Obligation (within the meaning of §§ 9620 and 9621 of the
Code, as such sections may be amended and/or re-numbered from time to time), set
off and apply to the Obligations any and all (a.) balances and deposits of
Borrower held by Lenders (including any amounts received in the Lenders’
Account); or (b.) the Obligations at any time owing to or for the credit or the
account of Borrower held by Lenders.

 

12.1.8. Hold Monies. Lenders may hold, as cash collateral, any and all balances
and deposits of Borrower held by Lenders, and any amounts received in the
Lenders’ Account and Collateral Control Account(s), to secure the full and final
repayment of all of the Obligations.

 

12.1.9. Deal with Collateral. Lenders may collect, ship, reclaim, recover,
store, finish, maintain, repair, dispose of, prepare for sale, advertise for
sale, and sell (in the manner provided for herein) the Collateral. Lenders is
hereby granted a license or other right to use, without charge, Borrower’s
labels, patents, copyrights, rights of use of any name, trade secrets, trade
names, trademarks, service marks, and advertising matter, or any property of a
similar nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and Borrower’s rights under all
licenses and all franchise agreements shall inure to Lenders’ benefit.

 

12.1.10. Sell Collateral. Lenders may sell the Collateral at either a public or
private sale, or both, by way of one or more contracts or transactions, for cash
or on terms, in such manner and at such places (including Borrower’s Premises)
as Lenders determines is commercially reasonable. It is not necessary that the
Collateral be present at any such sale.

 

12.1.11. Notice of Disposition of Collateral. Lenders shall give notice of the
disposition of the Collateral as follows:

 

12.1.11.1. Lenders shall give Borrower and each holder of a Security Interest in
the Collateral which has filed with Lenders a written request for notice, a
notice in writing of the time and place of public sale, or, if the sale is a
private sale or some other disposition other than a public sale is to be made of
the Collateral, then the time on or after which the private sale or other
disposition is to be made;

 

12.1.11.2. the notice shall be personally delivered or mailed, postage prepaid,
to Borrower at the address set forth herein, giving such notice as may be
reasonable under the circumstance of (a.) the date fixed for the sale; or (b.)
before the date on or after which the private sale or other disposition is to be
made; except that no notice needs to be given prior to the disposition of any
portion of the Collateral that is perishable or threatens to decline speedily in
value or that is of a type customarily sold on a recognized market. Notice to
Persons other than Borrower, or secured creditors reflected in a UCC search
claiming an interest in the Collateral shall be sent to such addresses as they
have furnished to Lenders or as is reflected in such UCC search as the case may
be; and

 

12.1.11.3. if the sale is to be a public sale, Lenders shall also give notice of
the time and place by publishing a notice one (1) time giving such notice as may
be reasonable under the circumstances before the date of the sale in a newspaper
of general circulation in the county in which the sale is to be held.

 

42

 

 

12.1.12. Credit Bid. Lenders may credit bid and purchase any and all of the
Collateral at any public sale.

 

12.1.13. Deficiency; Excess. Any deficiency that exists after disposition of the
Collateral as provided above will be paid immediately to Lenders by Borrower.
Any excess will be returned, without interest and subject to the rights of third
Persons, by Lenders to Borrower.

 

12.2. Remedies Cumulative. Lenders shall have all rights, powers and remedies
available under each of the Loan Documents, or accorded by law, including
without limitation the right to resort to any or all Collateral for any credit
accommodation from Lenders under this Agreement or any other Loan Document and
to exercise any or all of the rights of a beneficiary or secured party pursuant
to applicable law. All rights, powers and remedies of Lenders in connection with
each of the Loan Documents or as accorded by Lenders, may be reasonably
exercised at any time by Lenders and from time to time after the occurrence and
during the continuance of a Event of default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.

 

13. Taxes and Lenders Expenses.

 

13.1. Actions to Protect Lenders. If Borrower fails to pay any monies (whether
taxes, rents, assessments, insurance premiums, or otherwise) due to third
Persons, or fails to make any deposits or furnish any required proof of payment
or deposit, all as required under the terms of this Agreement (in each case,
except for payments subject to Permitted Protests), then, to the extent that
Lenders determines in its good faith reasonable business judgment that such
failure by Borrower could have a Material Adverse Change with respect to
Lenders’ interests in the Collateral, in its Sole Discretion and without prior
notice except as provided in the Loan Documents (except that Lenders shall use
its best efforts to give two (2) days’ notice to Borrower without incurring any
liability for failure to do so), Lenders may do any or all of the following:
(a.) set up such reserves in Borrower’s loan account and comply with any
condition as Lenders reasonably deems necessary to protect Lenders from the
exposure created by such failure; (b.) qualify Borrower in any state to collect
Accounts; (c.) obtain and maintain insurance policies of the type described
herein; and (d.) take any action with respect to such policies as Lenders
reasonably deems prudent. Any such amounts paid by Lenders shall be at
Borrower’s expense and shall constitute Lenders Expenses. Any such payments made
by Lenders shall not constitute an agreement by Lenders to make similar payments
in the future or a waiver by Lenders of any Event of Default under this
Agreement. Lenders need not inquire as to, or contest the validity of, any such
expense, tax, Security Interest, encumbrance, or lien and the receipt of the
usual official notice for the payment thereof shall be conclusive evidence that
the same was validly due and owing. Such Lenders’ Expenses may be charged to
Borrower’s account and if not charged or paid prior to such time, shall be
charged upon termination.

 

13.2. Lenders May Obtain Insurance to Protect its Interest Upon Borrower’s
Failure to Provide Insurance. Unless Borrower provides Lenders with evidence of
the insurance coverage as required by this Agreement, Lenders may purchase such
insurance at Borrower’s expense to protect Lenders' interest. This insurance
may, but need not, also protect Borrower’s interest. If any Collateral becomes
damaged, the insurance coverage that Lenders purchases may not pay any claim
Borrower makes or any claim made against Borrower. Borrower may later cancel
this coverage after providing evidence that Borrower has obtained property
coverage elsewhere.

 

43

 

 

13.3. Costs of Insurance. Borrower is responsible for the cost of any insurance
purchased by Lenders, which shall constitute a Lenders Expense. The cost of
obtaining this insurance may be added to Borrower’s loan balance. If the cost is
added to Borrower’s loan balance, interest at the Rate set forth in Section
2.2.1 will apply to this added amount. The effective date of coverage may be the
date on which Borrower’s prior coverage lapsed or the date Borrower failed to
provide proof of coverage.

 

13.4. Disclosure Regarding Lenders Obtained Insurance. The insurance coverage
that Lenders purchases may be considerably more expensive than the insurance
coverage that Borrower could obtain and may not satisfy any need for property
damage coverage or any mandatory liability insurance requirements imposed by
applicable law.

 

14. Waivers; Indemnification.

 

14.1. Waivers of Demand, Protest, etc. Except as expressly provided in the
Agreement or the other Loan Documents, Borrower hereby waives demand, protest,
notice of protest, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of Accounts, Documents, Instruments, Chattel
Paper, and guarantees at any time held by Lenders on which Borrower may in any
way be liable.

 

14.2. No Liability of Lenders Re: Collateral. Lenders and Collateral Agent shall
not in any way or manner be liable or responsible for (a.) the safekeeping of
the Collateral; (b.) any loss or damage thereto occurring or arising in any
manner or fashion from any cause; or (c.) any diminution in the value thereof;
or any act or default of any carrier, warehouseman, bailee, forwarding agency,
or other Person. All risk of loss, damage, or destruction of the Collateral
shall be borne by Borrower.

 

14.3. Indemnification. Borrower hereby agrees to indemnify Lenders and
Collateral Agent, any Affiliate thereof, and its directors, officers, employees,
agents, counsel, and other advisors (each an “Indemnified Person”) against, and
hold each of them harmless from, any and all liabilities, obligations, losses,
claims, damages, penalties, actions judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever, including Attorneys’ Fees,
Lenders Expenses, the reasonable fees and disbursements of counsel to an
Indemnified Person (including allocated costs of internal counsel), which may be
imposed on, incurred by, or asserted against any Indemnified Person, in any way
relating to or arising out of this Agreement or the transactions contemplated
hereby or any action taken or omitted to be taken by it hereunder (the
“Indemnified Liabilities”); provided that Borrower shall not be liable to any
Indemnified Person for any portion of such Indemnified Liabilities to the extent
they are found by a final decision of a court of competent jurisdiction to have
resulted from such Indemnified Person’s gross negligence or willful misconduct.
If and to the extent that the foregoing indemnification is for any reason held
unenforceable, Borrower agrees to make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities, which is permissible
under applicable law.

 

14.4. No Liability for Failure to Make Advances. Borrower hereby agrees Lenders
shall not be liable or responsible for any failure to make Advances (a.) if in
Lenders’ Sole Discretion Lenders reasonably believes in light of all of the
facts and circumstances that Borrower is not entitled to receive such Advances;
(b.) due to any accounting or administrative errors made by Lenders provided
that such errors are not in bad faith; or (c.) due to any other failure by
Lenders unless the same arises directly from Lenders’ gross negligence or
willful misconduct.

 

44

 

 

14.5. Best Efforts by Lenders to Give Notice of Default. Lenders agrees to use
its best efforts to give Borrower prompt written notice of any default or Event
of Default or alleged default by Borrower promptly after Lenders has made the
determination that it intends to exercise its rights and remedies as Lenders;
provided, however, that there shall be no obligation on the part of Lenders to
give any notice in the event of any fraud, defalcation, or conversion on the
part of Borrower.

 

15. Notices. Unless otherwise provided in this Agreement or hereinbelow, all
notices or demands by any party relating to this Agreement or any of the other
Loan Documents shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) may be made, and deemed to be given, as follows: a) if delivered in
person or by courier (overnight or otherwise), on the date when it is delivered;
b) if by facsimile, when received at the correct number (proof of which shall be
an original facsimile transmission confirmation slip or equivalent); or c) if
sent by certified or registered mail or the equivalent, on the earlier of the
date such mail is actually delivered or three (3) days after deposit thereof in
the mail, unless the date of actual delivery or such date 3 days after deposit
thereof in the mail (as applicable) is not a Business Day in which case such
communication shall be deemed given and effective on the first following
Business Day. Any such notice or communication given pursuant to this Agreement
or any of the Loan Documents shall be addressed to the intended recipient at its
address or number specified as follows:

 

If to Borrower: T3 Motion, Inc.

 

2990 Airway Avenue, Suite A,

Costa Mesa, California 92626

Attn: Rod Keller , CEO

Fax: (714) 619-3617

 

If to Lenders:

 

Alpha Capital Anstalt

Pradafant 7

9490 Furstentums

Vaduz, Lichtenstein

Fax: 011-42-32323196

 

Brio Capital Master Fund, Ltd.

100 Merrick Road Suite 401W

Rockvville Center, NY 11570

Fax: 646-390-2158

 

45

 

 

If to the Collateral Agent:

 

Collateral Agents, LLC

333 Seventh Avenue, 3rd Floor

New York, New York 10001

Attn: General Counsel

rschechter@collateralagents.com

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
Notwithstanding anything to the contrary in the foregoing, Borrower acknowledges
and agrees that notices sent by Lenders in connection with §§ 9610, 9611, 9612,
9613, 9614, 9615, 9617, 9618, 9620, 9621, or 9624 of the Code and any other
references to the disposition of collateral under the Code, all as such sections
may be amended and/or re-numbered from time to time, shall be deemed sent when:
(a) delivered in person or by courier (overnight or otherwise), (b) deposited in
the mail, or (c) transmitted by facsimile.

 

16. Choice of Law. This Agreement and all transactions contemplated hereunder
and/or evidenced hereby shall be governed by, construed under, and enforced in
accordance with the internal laws of the State of New York without giving effect
to conflicts of law principles.

 

17. Venue. The parties hereby agree that (a.) this Agreement is entered into and
that Borrower’s performance to Lenders occurs at Campbell, California; and (b.)
all actions or proceedings arising in connection with this Agreement and/or the
Loan Documents shall be tried and litigated only in the State and Federal courts
located in the State and County of New York or, at the sole option of Lenders,
in any other court in which Lenders shall initiate legal or equitable
proceedings and which has subject matter jurisdiction over the matter in
controversy. Each of Borrower and Lenders waives, to the extent permitted under
applicable law, any right each may have to assert the doctrine of forum non
conveniens or to object to venue to the extent any proceeding is brought in
accordance with this section.

 

18. JURY TRIAL WAIVER. BORROWER AND LENDERS HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY
OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND LENDERS
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

19. Destruction of Borrower’s Documents. All documents, schedules, invoices,
agings, or other papers delivered to Lenders, other than Borrower’s Books or
Collateral, may be destroyed or otherwise disposed of by Lenders four (4) months
after they are delivered to or received by Lenders, unless Borrower requests, in
writing, the return of said documents, schedules, or other papers and makes
arrangements, at Borrower’s expense, for their return.

 

46

 

 

20. Revocation of Borrower’s Right to Sell Inventory Free and Clear of Lenders’
Security Interest. Lenders may, upon the occurrence and during the continuance
of an Event of Default, revoke Borrower’s right to sell Inventory free and clear
of Lenders’ Security Interest therein.

 

21. Third Party Debt. If Borrower owes money to any third party (the “Third
Party Debt”) which is also a borrower or other obligor of Lenders (the “Third
Party Debtor”), Lenders may at its option to protect the interests of Lenders,
advance sums in the amount of the Third Party Debt under the Agreement and pay
directly to the Third Party Debtor the amount of the Third Party Debt.

 

22. Disclaimer for Negligence. Lenders shall not be liable for any claims,
demands, losses, or damages made, claimed, or suffered by Borrower, except to
the extent such claims, demands, losses, or damages are caused directly by
Lenders’ gross negligence or willful misconduct.

 

23. Limitation of Damages. Lenders and Collateral Agent shall not be responsible
for any lost profits or indirect, special, or consequential damages from
Borrower arising from any breach of contract, tort (excluding Lenders’ gross
negligence or willful misconduct), or any other wrong arising from the
establishment, administration, or collection of the Obligations. In no event
shall Lenders be liable for losses or delays resulting from computer
malfunction, interruption of communication facilities, labor difficulties or
other causes beyond Lenders’ reasonable control or for indirect, special or
consequential damages.

 

24. left intentionally blank.

 

25. Borrower Authorization. Borrower consents to Lenders’ use of Borrower’s
company names and logos in Lenders’ written and oral presentations, including in
Lenders’ advertising, promotional and marketing materials, client lists, news
releases and Web site. In connection with any client references in such written
or oral presentations, Borrower consents to the use of individual names and
quotations.

 

26. General Provisions.

 

26.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower and Lenders.

 

26.2. Successors and Assigns. This Agreement shall be binding on and inure to
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided, however, that Borrower may not
assign or transfer its interest hereunder without the prior written consent of
Lenders, and any prohibited assignment shall be void ab initio. Lenders reserves
the right to sell, assign, transfer, negotiate, or grant participations in all
or any part of, or any interest in, Lenders’ rights and benefits under each of
the Loan Documents executed herewith or hereafter. In connection therewith,
Lenders may, subject to the requirements of Section 30, disclose all documents
and information that Lenders now has or may hereafter acquire relating to any
credit extended by Lenders to Borrower, Borrower or its business, or any
Collateral.

 

26.3. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each section applies equally to this entire Agreement.

 

47

 

 

26.4. Interpretation. This Agreement, all the Loan Documents, and all agreements
relating to the subject matter hereof are the product of negotiation and
preparation by and among each party and its respective attorneys, and shall be
construed accordingly.

 

26.5. Severability of Provisions. In the event that any one or more of the
provisions contained in this Agreement shall be for any reason held to be
invalid, illegal or unenforceable in any respect, then such provision shall be
ineffective only to the extent of such prohibition or invalidity, and the
validity, legality, and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties agree
to replace any invalid provision with a valid provision, which most closely
approximates the intent and economic effect of the invalid provision.

 

26.6. Amendments in Writing. Neither this Agreement nor any provisions hereof
may be changed, waived, discharged, or terminated, nor may any consent to the
departure from the terms hereof be given, orally (even if supported by new
consideration), but may only be by an instrument in writing signed by all
parties to this Agreement. Any waiver or consent so given shall be effective
only in the specific instance and for the specific purpose for which given.

 

26.7. Waiver or Delay by Lenders to Exercise Rights. No failure by Lenders to
exercise and no delay by Lenders in exercising any right, power, or remedy
hereunder or under any of the other Loan Documents shall impair any right,
power, or remedy which Lenders may have, nor shall any such delay be construed
to be a waiver of any of such rights, powers, or remedies, or any acquiescence
in any breach or default hereunder; nor shall any waiver by Lenders of any
breach or default by Borrower hereunder be deemed a waiver of any default or
breach subsequently occurring. All rights and remedies granted to Lenders
hereunder shall remain in full force and effect notwithstanding any single or
partial exercise of, or any discontinuance of action begun to enforce, any such
right or remedy. The rights and remedies specified herein are cumulative and not
exclusive of each other or of any rights or remedies which Lenders would
otherwise have. Any waiver, permit, consent, or approval by Lenders of any
breach or default hereunder must be in writing and shall be effective only to
the extent set forth in such writing and only as to that specific instance.

 

26.8. Survival. All representations, warranties, and agreements herein contained
shall be effective so long as any portion of this Agreement remains executory.

 

26.9. Continuing Obligations. No termination of this Agreement or any other Loan
Document shall relieve or discharge Borrower of its respective duties,
obligations and covenants until all of Borrower’s Obligations (other than
contingent obligations) under this Agreement and the other Loan Documents, other
than contingent obligations, have been fully and finally discharged and paid,
and Lenders’ continuing Security Interest in the Collateral and the rights and
remedies of Lenders hereunder, under the other Loan Documents and applicable law
and procedures established by Lenders in connection with its lending operations
from time to time, whether pursuant to a procedure manual or otherwise, shall
remain in effect until all such Obligations (other than contingent obligations),
other than contingent obligations, have been fully and finally discharged and
paid.

 

48

 

 

26.10. Further Assurances. Borrower shall execute such other and further
documents and instruments and take such other actions as Lenders may reasonably
request to implement the provisions of this Agreement and to perfect and protect
the Security Interests and other rights and remedies of Lenders contemplated by
the Loan Documents or granted hereafter.

 

26.11. Counterparts; Facsimile Execution. This Agreement and all of the Loan
Documents may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if all signatures were upon the same
instrument. This Agreement and all of the Loan Documents, or a signature page
thereto intended to be attached to a copy of this Agreement or any of the Loan
Documents, signed and transmitted by facsimile machine, telecopier or other
electronic means (including via transmittal of a “pdf” file) shall be deemed and
treated as an original document. The signature of any person thereon, for
purposes hereof, is to be considered as an original signature, and the document
transmitted is to be considered to have the same binding effect as an original
signature on an original document. At the request of any party hereto, any
facsimile, telecopy or other electronic document is to be re-executed in
original form by the persons who executed the facsimile, telecopy of other
electronic document. No party hereto may raise the use of a facsimile machine,
telecopier or other electronic means or the fact that any signature was
transmitted through the use of a facsimile machine, telecopier or other
electronic means as a defense to the enforcement of this Agreement and any of
the Loan Documents.

 

26.12. Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower to Lenders of any property of either or both of such
parties should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, and other voidable or recoverable payments of money or transfers of
property (individually or collectively, a “Voidable Transfer”), and if Lenders
is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that Lenders is required or
elects to repay or restore, and as to all reasonable costs, expenses, and
Attorneys’ Fees of Lenders related thereto, the liability of Borrower
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

 

26.13. Supplementary Terms. The terms and conditions of the Loan Documents shall
supplement the terms hereof, except to the extent otherwise specifically
provided herein.

 

26.14. Integration. This Agreement, together with the Loan Documents, embodies
the entire agreement and understanding among and between the parties hereto, and
supersedes all prior or contemporaneous agreements and understandings between
said parties, verbal or written, express or implied, relating to the subject
matter hereof. No promises of any kind have been made by Lenders or any third
party to induce Borrower to execute this Agreement or the Loan Documents. No
course of dealing, course of performance or trade usage, and no parole evidence
of any nature, shall be used to supplement or modify any terms of this Agreement
or the Loan Documents.

 

26.15. Conflicts With Other Agreements. Unless otherwise expressly stated in the
Loan Documents or any other agreement between Lenders and Borrower, if a
conflict exists between the provisions of this Agreement and the provisions of
or the Loan Documents or such other agreement, the provisions of this Agreement
shall control.

 

49

 

 

27. Cross Collateral. Any Collateral pledged to Lenders to secure any obligation
of Borrower shall also secure any other obligation of Borrower to Lenders.

 

28. Cross-Payment; Right to Reserve. Lenders may, in its Sole Discretion, make
Advances under one loan to make any payments due from Borrower to Lenders under
any other loan. Lenders may also, in its Sole Discretion reserve under one loan
from Borrower for amounts due under any other loan from Borrower.

 

29. Cross-Defaults. An Event of Default under this Agreement shall be an Event
of Default under each of the Loan Documents, and vice versa.

 

30. Confidentiality. In handling any proprietary information of Borrower marked
or otherwise indicated to Lenders as confidential, Lenders and all employees and
agents of Lenders shall exercise the same degree of care to maintain the
confidentiality of such proprietary information that Lenders exercises with
respect to its own proprietary information of the same type, except that
disclosure of such proprietary information may be made: (a.) to the subsidiaries
or Affiliates of Lenders in connection with their present or prospective
business relations with Borrower; (b.) to prospective transferees or purchasers
of any interest in the Advances; (c.) as required by law, regulations, rule or
order, subpoena, judicial order, or similar order; (d.) as may be required in
connection with the examination, audit or similar investigation of Lenders; and
(e.) as Lenders may determine in connection with the enforcement of any remedies
hereunder. Confidential information hereunder shall not include information that
either: (i.) is in the public domain or in the knowledge or possession of
Lenders when disclosed to Lenders, or becomes part of the public domain after
disclosure to Lenders through no fault of Lenders; or (ii.) is disclosed to
Lenders by a third party, provided Lenders does not have actual knowledge that
such third party is prohibited from disclosing such information. The terms
hereof supersede any and all terms of any other pre-existing confidentiality
agreement between Borrower and Lenders, with such other confidentiality
agreement deemed to have had no force and effect.

 

31. Dealership Sales. Lenders has been informed by Borrower that it intends to
sell its vehicles and other products (collectively, “Vehicles”) to industrial
sales (or other) dealerships (“Dealerships”) who in turn will sell such vehicles
to the general public. To the extent such sales to Dealerships constitute Prime
Accounts and subject to the terms of this Agreement, Lenders will be providing
Advances against Accounts owing to Borrower from Dealerships. However,
notwithstanding anything else to the contrary in this Agreement, Lenders in its
absolute discretion reserves the right to establish credit limits for each
respective Dealership limiting the amount of total Advances to be made against
the Accounts of a respective Dealership(s). Lenders from time to time will
inform Borrower in writing of such respective Dealership credit limits. In
connection with Borrower’s sales of Vehicles to Dealerships, Borrower will
provide Lenders with a “sell-through” report in form acceptable to Lenders which
describes, among other things, the amount and types of Vehicles: (a) sold to
respective Dealerships; (b) held in stock by respective Dealerships, and (c)
sold by respective Dealerships to the general public.

 

32. Separate Obligations and Enforcement. The obligations of each Lender under
this Agreement are several and not joint with the obligations of the other
Lender, and no Lender shall be responsible in any way for the performance of the
obligations of the other Lender under this Agreement. Each Lender may enforce
the repayment of any amount owed to such Lender under this Agreement independent
of the other Lender.

 

50

 

 

33.         The Collateral Agent.

 

33.1         Appointment. The Lenders (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Security
Agreement to which this Annex B is attached (the "Agreement"), by their
acceptance of the benefits of the Agreement, hereby designate Collateral Agents,
LLC (“Collateral Agent”) as the Collateral Agent to act as specified herein and
in the Agreement. Each Lender shall be deemed irrevocably to authorize the
Collateral Agent to take such action on its behalf under the provisions of the
Agreement and any other Transaction Document (as such term is defined in the
Debentures) and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Collateral Agent
by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. The Collateral Agent may perform any of its duties hereunder
by or through its agents or employees.

 

33.2         Duties of the Collateral Agent. All reports and statements required
to be delivered under this Agreement shall be delivered to the Collateral Agent.
All rights of the Lenders hereunder shall be exercised by the Collateral Agent.
Additionally all requests for Advance will be sent to the Collateral Agent for
its review and provided such request is in accordance with the terms of this
Agreement it shall be forwarded to the Lenders to fund such Advance. It is
specifically intended to structure the transactions herein so that the
Collateral Agent will act in the place of the Lenders so that no material
non-public information is delivered to the Lenders.

 

33.3         Other Activities. Collateral Agent may generally engage in any kind
of business with a Lender or Debtor any subsidiary or affiliate thereof as if it
had not entered into this Agreement. Collateral Agent and its affiliates and
their officers, directors, employees, and agents (including legal counsel) may
now or hereafter be engaged in one or more transactions with either a Lender or
Debtor or may act as trustee, agent or representative of either a Lender or
Debtor, or otherwise be engaged in other transactions with such parties
(collectively, the “Other Activities”). Without limiting the forgoing,
Collateral Agent and its affiliates and their officers, directors, employees,
and agents (including legal counsel) shall not be responsible to account to a
Lender or Debtor for such other activities.

 

33.4         Collateral Agent.

 

33.4.1 The Collateral Agent shall have no duties or responsibilities except
those expressly set forth in the Agreement. Neither the Collateral Agent nor any
of its partners, members, shareholders, officers, directors, employees or agents
shall be liable for any action taken or omitted by it as such under the
Agreement or hereunder or in connection herewith or therewith, be responsible
for the consequence of any oversight or error of judgment or answerable for any
loss, unless caused solely by its or their gross negligence or willful
misconduct as determined by a final judgment (not subject to further appeal) of
a court of competent jurisdiction. The duties of the Collateral Agent shall be
mechanical and administrative in nature; the Collateral Agent shall not have by
reason of the Agreement or any other Transaction Document a fiduciary
relationship in respect of any Borrower or any Lender; and nothing in the
Agreement or any other Transaction Document, expressed or implied, is intended
to or shall be so construed as to impose upon the Collateral Agent any
obligations in respect of the Agreement or any other Transaction Document except
as expressly set forth herein and therein.

 

51

 

 

33.4.2 Lack of Reliance on the Collateral Agent. Independently and without
reliance upon the Collateral Agent, each Lender, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Company and its
subsidiaries in connection with such Lender’s investment in the Borrowers, the
creation and continuance of the Obligations, the transactions contemplated by
the Transaction Documents, and the taking or not taking of any action in
connection therewith, and (ii) its own appraisal of the creditworthiness of the
Company and its subsidiaries, and of the value of the Collateral from time to
time, and the Collateral Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit,
market or other information with respect thereto, whether coming into its
possession before any Obligations are incurred or at any time or times
thereafter. The Collateral Agent shall not be responsible to the Borrowers or
any Lender for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other Transaction Document, or for the financial condition of
the Borrowers or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Transaction Document, or
the financial condition of the Borrowers, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Debentures or any of the other Transaction Documents.

 

33.4.3 Certain Rights of the Collateral Agent. The Collateral Agent shall have
the right to take any action with respect to the Collateral, on behalf of all of
the Lenders. To the extent practical, the Collateral Agent shall request
instructions from the Lenders with respect to any material act or action
(including failure to act) in connection with the Agreement or any other
Transaction Document, and shall be entitled to act or refrain from acting in
accordance with the instructions of Lenders holding a majority in principal
amount of Debentures (based on then-outstanding principal amounts of Debentures
at the time of any such determination); if such instructions are not provided
despite the Collateral Agent’s request therefor, the Collateral Agent shall be
entitled to refrain from such act or taking such action, and if such action is
taken, shall be entitled to appropriate indemnification from the Lenders in
respect of actions to be taken by the Collateral Agent; and the Collateral Agent
shall not incur liability to any person or entity by reason of so refraining.
Without limiting the foregoing, (a) no Lender shall have any right of action
whatsoever against the Collateral Agent as a result of the Collateral Agent
acting or refraining from acting hereunder in accordance with the terms of the
Agreement or any other Transaction Document, and the Borrowers shall have no
right to question or challenge the authority of, or the instructions given to,
the Collateral Agent pursuant to the foregoing and (b) the Collateral Agent
shall not be required to take any action which the Collateral Agent believes (i)
could reasonably be expected to expose it to personal liability or (ii) is
contrary to this Agreement, the Transaction Documents or applicable law.

 

52

 

 

33.4.4 Reliance. The Collateral Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
counsel selected by it and upon all other matters pertaining to this Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
other experts selected by it. Anything to the contrary notwithstanding, the
Collateral Agent shall have no obligation whatsoever to any Lender to assure
that the Collateral exists or is owned by the Borrowers or is cared for,
protected or insured or that the liens granted pursuant to the Agreement have
been properly or sufficiently or lawfully created, perfected, or enforced or are
entitled to any particular priority.

 

33.4.5 Indemnification. To the extent that the Collateral Agent is not
reimbursed and indemnified by the Borrowers, the Lenders will jointly and
severally reimburse and indemnify the Collateral Agent, in proportion to their
initially purchased respective principal amounts of Debentures, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against the
Collateral Agent in performing its duties hereunder or under the Agreement or
any other Transaction Document, or in any way relating to or arising out of the
Agreement or any other Transaction Document except for those determined by a
final judgment (not subject to further appeal) of a court of competent
jurisdiction to have resulted solely from the Collateral Agent's own gross
negligence or willful misconduct. Prior to taking any action hereunder as
Collateral Agent, the Collateral Agent may require each Lender to deposit with
it sufficient sums as it determines in good faith is necessary to protect the
Collateral Agent for costs and expenses associated with taking such action.

 

33.4.6 Resignation by the Collateral Agent. (a) The Collateral Agent may resign
from the performance of all its functions and duties under the Agreement and the
other Transaction Documents at any time by giving 30 days' prior written notice
(as provided in the Agreement) to the Borrowers and the Lenders. Such
resignation shall take effect upon the appointment of a successor Collateral
Agent pursuant to clauses (b) and (c) below.(b) Upon any such notice of
resignation, the Lenders, acting by a Majority in Interest, shall appoint a
successor Collateral Agent hereunder.(c) If a successor Collateral Agent shall
not have been so appointed within said 30-day period, the Collateral Agent shall
then appoint a successor Collateral Agent who shall serve as Collateral Agent
until such time, if any, as the Lenders appoint a successor Collateral Agent as
provided above. If a successor Collateral Agent has not been appointed within
such 30-day period, the Collateral Agent may petition any court of competent
jurisdiction or may interplead the Borrowers and the Lenders in a proceeding for
the appointment of a successor Collateral Agent, and all fees, including, but
not limited to, extraordinary fees associated with the filing of interpleader
and expenses associated therewith, shall be payable by the Borrowers on demand.

 

53

 

 

33.4.7 Rights with respect to Collateral. Each Lender agrees with the other
Lenders and the Collateral Agent (i) that it shall not, and shall not attempt
to, exercise any rights with respect to its security interest in the Collateral,
whether pursuant to any other agreement or otherwise (other than pursuant to
this Agreement), or take or institute any action against the Collateral Agent or
any of the other Lenders in respect of the Collateral or its rights hereunder
(other than any such action arising from the breach of this Agreement) and (ii)
that such Lender has no other rights with respect to the Collateral other than
as set forth in this Agreement and the other Transaction Documents. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, such successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent and the retiring Collateral Agent shall be discharged from its
duties and obligations under the Agreement.  After any retiring Collateral
Agent’s resignation or removal hereunder as Collateral Agent, the provisions of
the Agreement including this Annex B shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Collateral Agent.

 

34.         Non-Public Information. Without the prior written consent of the
Lenders the Borrower shall not deliver to the Lenders any material non-public
information regarding the Borrower. The Borrower acknowledges that the Lenders
may engage in transactions with the Borrower’s securities in reliance on this
Section 34.

 

35.         Responsibility for Collateral. The Borrower assume all liabilities
and responsibility in connection with all Collateral, and the Obligations shall
in no way be affected or diminished by reason of the loss, destruction, damage
or theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) neither the Collateral Agent nor
any Lender (i) has any duty (either before or after an Event of Default) to
collect any amounts in respect of the Collateral or to preserve any rights
relating to the Collateral, or (ii) has any obligation to clean-up or otherwise
prepare the Collateral for sale, and (b) each Borrower shall remain obligated
and liable under each contract or agreement included in the Collateral to be
observed or performed by such Borrower thereunder. Neither the Collateral Agent
nor any Lender shall have any obligation or liability under any such contract or
agreement by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any Lender of any payment relating to any of the Collateral,
nor shall the Collateral Agent or any Lender be obligated in any manner to
perform any of the obligations of any Borrower under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by the Collateral Agent or any Lender in respect of the
Collateral or as to the sufficiency of any performance by any party under any
such contract or agreement, to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to the Collateral Agent or to which the Collateral Agent or any
Lender may be entitled at any time or times.

 

54

 

 

36. Power of Attorney; Further Assurances.

 

(a) Borrower authorizes the Collateral Agent, and does hereby make, constitute
and appoint the Collateral Agent and its officers, agents, successors or assigns
with full power of substitution, as Borrower’s true and lawful attorney-in-fact,
with power, in the name of the Collateral Agent or Borrower, to, after the
occurrence and during the continuance of an Event of Default, (i) endorse any
note, checks, drafts, money orders or other instruments of payment (including
payments payable under or in respect of any policy of insurance) in respect of
the Collateral that may come into possession of the Collateral Agent; (ii) to
sign and endorse any financing statement pursuant to the UCC or any invoice,
freight or express bill, bill of lading, storage or warehouse receipts, drafts
against Borrower, assignments, verifications and notices in connection with
accounts, and other documents relating to the Collateral; (iii) to pay or
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on or threatened against the Collateral; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Collateral; (v) to transfer any Intellectual Property or provide licenses
respecting any Intellectual Property; and (vi) generally, at the option of the
Collateral Agent, and at the expense of the Borrower, at any time, or from time
to time, to execute and deliver any and all documents and instruments and to do
all acts and things which the Collateral Agent deems necessary to protect,
preserve and realize upon the Collateral and the Security Interests granted
therein in order to effect the intent of this Agreement and the Debentures all
as fully and effectually as the Borrower might or could do; and each Borrower
hereby ratifies all that said attorney shall lawfully do or cause to be done by
virtue hereof. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding. The designation set forth herein shall be
deemed to amend and supersede any inconsistent provision in the Organizational
Documents or other documents or agreements to which any Borrower is subject or
to which any Borrower is a party. Without limiting the generality of the
foregoing, after the occurrence and during the continuance of an Event of
Default, each Lender is specifically authorized to execute and file any
applications for or instruments of transfer and assignment of any patents,
trademarks, copyrights or other Intellectual Property with the United States
Patent and Trademark Office and the United States Copyright Office.

 

(b)          On a continuing basis, each Borrower will make, execute,
acknowledge, deliver, file and record, as the case may be, with the proper
filing and recording agencies in any jurisdiction, including, without
limitation, the jurisdictions indicated on Schedule C attached hereto, all such
instruments, and take all such action as may reasonably be deemed necessary or
advisable, or as reasonably requested by the Collateral Agent, to perfect the
Security Interests granted hereunder and otherwise to carry out the intent and
purposes of this Agreement, or for assuring and confirming to the Collateral
Agent the grant or perfection of a perfected security interest in all the
Collateral under the UCC.

 

(c)          Each Borrower hereby irrevocably appoints the Collateral Agent as
such Borrower’s attorney-in-fact, with full authority in the place and instead
of such Borrower and in the name of such Borrower, from time to time in the
Collateral Agent’s discretion, to take any action and to execute any instrument
which the Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Agreement, including the filing, in its sole discretion, of one
or more financing or continuation statements and amendments thereto, relative to
any of the Collateral without the signature of such Borrower where permitted by
law, which financing statements may (but need not) describe the Collateral as
“all assets” or “all personal property” or words of like import, and ratifies
all such actions taken by the Collateral Agent. This power of attorney is
coupled with an interest and shall be irrevocable for the term of this Agreement
and thereafter as long as any of the Obligations shall be outstanding.

 

37. Nothing in this Agreement shall be construed to subject Collateral Agent or
any Lender to liability as a partner in any Borrower or any if its direct or
indirect subsidiaries that is a partnership or as a member in any Borrower or
any of its direct or indirect subsidiaries that is a limited liability company,
nor shall Collateral Agent or any Lender be deemed to have assumed any
obligations under any partnership agreement or limited liability company
agreement, as applicable, of any such Borrower or any if its direct or indirect
subsidiaries or otherwise, unless and until any such Lender exercises its right
to be substituted for such Borrower as a partner or member, as applicable,
pursuant hereto.

 

55

 

 

[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

56

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan and Security
Agreement to be executed as of the date first set forth above.

 

BORROWER       T3 Motion, Inc.           By:     Title: CEO           LENDERS  
    Alpha Capital Anstalt   Brio Capital Master Fund, Ltd.       By: Konrad
Ackerman   By: Shaye Hirsch Its: Director   Its: Director       COLLATERAL AGENT
      Collateral Agents, LLC           By:     Title:    

 

57

 

 

Exhibit A

 

58

 